    Case 1:19-cv-00162 Document 1 Filed 01/09/19 Page 1 of 104 PageID #: 1



Joshua M. Lurie, Esq. (0788)
Lurie|Strupinsky, LLP
15 Warren Street, Suite 36
Hackensack, New Jersey 07601
(201) 518-9999 (main)
(347) 772-3074 (facsimile)
Attorney for Plaintiffs

                                             :
 NYC MEDICAL PRACTICE, P.C. d/b/a :                 UNITED STATES DISTRICT COURT
 GOALS AESTHETICS & PLASTIC :                       FOR THE EASTERN DISTRICT OF NEW
 SURGERY and NYC MEDICAL PRACTICE :                 YORK
 IP HOLDINGS, CORP.,                         :
                                             :      Civil Case No.
                                             :
             Plaintiffs,                     :
                                             :      COMPLAINT, JURY DEMAND AND
 v.                                          :      DESIGNATION OF TRIAL COUNSEL
                                             :
 DAVID SHOKRIAN; DAVID SHOKRIAN, :
 P.C. (a New York Professional Corporation); :
 MILLENNIAL PLASTIC SURGERY, PLLC :
 (a New York Professional Limited Liability :
 Company); FARAI MAKONI; IRINA :
 KHAIMOVA;        EUROPEAN        BEAUTY :
 CENTER; EBC PLASTIC SURGERY; ISIS :
 RICHARDSON; SURGERY411 (a fictitious :
 Instagram      profile);    CHRISMARY :
 RODRIGUEZ; NATASHA LOBRANO; :
 JOHN DOES 1-50; and BUSINESS :
                                             :
 ENTITIES A-K,
                                             :
                                             :
             Defendants.                     :


       Plaintiffs, NYC MEDICAL PRACTICE, P.C. d/b/a GOALS AESTHETICS AND

PLASTIC SURGERY and NYC MEDICAL PRACTICE IP HOLDINGS, CORP. (“Goals”), by

way of complaint against the Defendants, says:

                                          PARTIES

       1.     Plaintiff NYC Medical Practice, P.C. d/b/a Goals Aesthetics and Plastic Surgery is

a New York professional corporation, incorporated pursuant to the laws of the State of New York,



                                              -1-
     Case 1:19-cv-00162 Document 1 Filed 01/09/19 Page 2 of 104 PageID #: 2




and having headquarters in Kings County, New York and its principal location in New York

County, New York.

        2.      Plaintiff NYC Medical Practice IP Holdings, Corp. is a New York for-profit

corporation, incorporated pursuant to the laws of the State of New York, and having headquarters

in Kings County, New York and its principal location in New York County, New York.

        3.      Defendant David Shokrian (“Shokrian”) is, upon information and belief a resident

of the City of New York. He is named herein in his individual and personal capacity as well as in

his official capacity as the sole owner or proprietor of Defendant David Shokrian, P.C. and also as

the managing or controlling member of Defendant Millennial Plastic Surgery, PLLC

(“Millennial”), located in the City and State of New York and having a principal location at 128

East 62nd Street, New York, New York.

        4.      Defendant Farai Makoni (“Farai”) is, upon information and belief, a resident of the

City of New York, in Kings County and is servable at 247 Starr Street, Apt. 3L, Brooklyn, New

York 11237.

        5.      Defendant Irina Khaimova (“Irina”) is, upon information and belief, a resident of

the City of New York, in Kings County and is servable at 1115 Flatbush Avenue, Brooklyn,

New York 11226.

        6.      Defendant European Beauty Center and EBC Plastic Surgery (“EBC”) are, upon

information and belief, a fictitious entity that operates as an illegal spa and an illegal surgical center

within a furniture store and is owner and/or operated by Irina, staffed by Farai, and has since

retained or is working in conjunction with Shokrian as described more in depth below.

        7.      Defendant Isis Richardson (“Isis”) is, upon information and belief, a resident of the

City of New York, in Bronx County, and is servable at 1178 Clay Avenue, Apartment 2S,


                                                  -2-
     Case 1:19-cv-00162 Document 1 Filed 01/09/19 Page 3 of 104 PageID #: 3



Bronx, New York 10456.

       8.      Defendant Surgery411 is an Instagram profile operated by Isis.

       9.      Defendant Chrismary Rodriguez (“Chrismary”) is a former employee of Goals

and, upon information and belief, a resident of the City of New York, in Bronx County, and is

servable at 2448 University Avenue, Apartment 1B, Bronx, New York, 10468.

       10.     Defendant Natasha Lubrano (“Natasha”) is a former employee of Goals and, upon

information and belief, a resident of the City of New York, Richmond County, and is servable at

40 Radford Street, Staten Island, New York 10314.

       11.     The John Doe and Business Entity defendants are fictitious parties named herein

because their identities are not currently known, and are used to represent individuals involved in

the conduct set forth herein as well as, potentially, the owners, operators, employees, directors,

managers and individuals or business entities with controlling interests in Defendants, if any such

exist and whom or which, after discovery, may be determined to be partially or otherwise

responsible for the harm which the Plaintiff suffered and therefore an amended Complaint would

be necessary to name them.

                                 NATURE OF THE ACTION

       12.      This is an action for violations of multiple federal laws, including copyright

infringement pursuant to 17 U.S.C. § 504, trademark counterfeiting, trademark infringement,

trademark dilution, and cybersquatting brought pursuant to Sections 32, 43(a), 43(c) and 44 of the

Lanham Act, 15 U.S.C. §§ 1114, 1125(a) and (c),; Violations of the Defend Trade Secrets Act, 18

U.S.C. 1836, et seq.; Civil Violations of the Racketeer Influenced and Corrupt Organizations Act,

18 U.S.C. §§ 1961, et seq.; and Violations of the and causes of action under Sections 349, 350,

and 360-l of the New York General Business Law, and for violations of the common law.


                                               -3-
     Case 1:19-cv-00162 Document 1 Filed 01/09/19 Page 4 of 104 PageID #: 4



       13.       The common law claims arise under, inter alia, allegations of common law

trademark protections, fraud and fraudulent conduct, violations and breaches of employment and

consultant agreements, trade libel, conversion, conspiracy and other offenses.

       14.       Many of the common law claims arise under the permissive joinder provisions

of Fed.R.Civ.P. 20, as the issues therein are intertwined with the statutory and federal claims,

and a full adjudication of all issue against all parties would simplify the claims, eliminate the

risks of contradictory rulings, and would be in the best interest of justice and judicial efficiency.

                                   JURISDICTION AND VENUE

       15.     This Court has Subject Matter Jurisdiction over this action pursuant to 28 U.S.C.

       §§ 1331 and 1338 as violations of the Lanham Act including trademark infringement and

dilution, the Computer Fraud and Abuse Act for improper access and theft of documents and the

Defend Trade Secrets Act for theft of trade secrets and misappropriation thereof, and conspiracy

to do so as well as the Racketeer and Influenced and Corrupt Organizations Act.

       16.     The Court has Supplemental Jurisdiction, pursuant to 28 U.S.C. § 1367 for the New

York statutory claims and the common law claims. Similarly, the Court has Subject Matter

Jurisdiction over the New York Business Law claims under 28 U.S.C. § 1338.

       17.     The Court has personal jurisdiction over Defendants as they are either a resident of

the State and City of New York or their principal business is located within the State and City of

New York.

       18.     Venue is proper in this Judicial District under 28 U.S.C. § 1391 as a substantial part

of the events or omissions giving rise to the claims herein are within this district.

       19.     Further, venue is proper in this Judicial District as a result of the contractual

agreement which is a subject of this matter granting exclusive jurisdiction to either the state or


                                                 -4-
     Case 1:19-cv-00162 Document 1 Filed 01/09/19 Page 5 of 104 PageID #: 5



federal courts located in Kings County, New York and, due to the federal claims to which this

Court has exclusive Subject Matter Jurisdiction, this Judicial Venue is proper.



                                                FACTS

           A. The Background of the Trademarks.

        20.     Goals is an established and reputable plastic surgery center which has

experienced notable business growth during approximately the last year.

        21.     Among the acts that Goals has done in order to maximize its value is through the

protection of its intellectual property.

        22.     Indeed, contrary to other forms of medical practice, plastic and cosmetic surgery is

a competitive business where image is very important, and the use of social media is key for its

advertising.

        23.     The social media platform, Instagram, is one of the most important advertising

platforms as it allows such medical practices as Goals to put “before and after” photographs and

other images or videos for the purpose of showing the quality of their work.

        24.     Similarly, many patients and prospective patients utilize the platform for this same

purpose.

        25.     Many similar practices even retain outside social media coordinators or companies

to do massive amounts of social media advertising.

        26.     As a result, it is important for a medical practice, such as Goals, to distinguish itself.

        27.     Therefore, it needed to take action to protect its legal alternative name, Goals

Aesthetics and Plastic Surgery, from improper use by other entities. In sum, “Goals” as a term in

social media and plastic surgery, is very valuable.


                                                  -5-
     Case 1:19-cv-00162 Document 1 Filed 01/09/19 Page 6 of 104 PageID #: 6



       28.     On December 4, 2017, Goals, through its IP Holding Company, applied to

trademark “GOALS AESTHETICS AND PLASTIC SURGERY” for the use in Medical spa

services, namely, dermal filler injections, botulinum toxin injections, platelet rich plasma

injections, stem cell therapies, sclerotherapy being vein removal treatment, intravenous vitamin

injections, detoxification therapies, non-surgical body shaping, cellulite treatment, hormone

replacement therapy, laser hair removal services, and laser treatments for the face and body;

dermatology services, namely, skin tag removal and pigmentation treatments; cosmetic skin care

services, namely, facials, chemical peels, microdermabrasion, and mesotherapy; surgical body

shaping and cosmetic and plastic surgery with no claims as to the exclusive use of “Aesthetics &

Plastic Surgery” apart from the mark as shown (the “Mark”).

       29.     This character mark has been given Serial Number 87707536.

       30.     Although the Mark is still pending, as of December 17, 2018, the Mark was

scheduled for the Statement of Use (SOU) evidencing that the Mark will likely be finalized in

the near future.

       31.     No opposition has been filed against Goals’ use of the Mark.

       32.     Notwithstanding, consistent with New York and common law, the Mark, along with

a common law graphic mark:




       33.     Goals diligently protects these trademarks, notwithstanding the pendency of the

final ownership, including its common law trademarks and other intellectual property.

       34.     Further, Goals continually monitors social media and other platforms for those who

                                              -6-
     Case 1:19-cv-00162 Document 1 Filed 01/09/19 Page 7 of 104 PageID #: 7



violate the Mark and the common law trademarks.

         B.    The Background of Farai

       35.     Defendant Farai was hired as a full time “videographer and social media manager”

for Goals in early 2018.

       36.     As a condition of employment, Farai was presented with, and on February 1, 2018,

fully executed, a copy of Plaintiff’s “CONFIDENTIALITY, INTELLECUTAL PROPERTY &

TRADE SECRETS AGREEMENT” (the “Confidentiality Agreement”).

       37.     Thereafter, on March 8, 2018, Farai signed an acknowledgement that she would be

subject to Plaintiff’s terms and conditions of employment and confidentiality agreement (the

“Agreement”). Exhibit A.

       38.     On or about October 4, 2018, Farai quit on short notice.

       39.     Thereafter, Farai went to work with Defendants Irina and EBC, and, as later

learned, with Shokrian.

       40.     While employed by Goals, Farai refused to use a computer as provided by Goals as

Farai was principally an Apple user and Goals provided Microsoft based computers for employees.

As a result, and to perform the duties to which she was directed and for which she was employed,

Farai used her own personal computer.

       41.     Farai, as a result, placed hundreds, if not thousands, of documents, photographs,

images, videos, forms, and other intellectual property and/or trade secrets of Goals on her own

personal computer.

       42.     Similarly, as part of her position with Goals, she was to set up various social media

and other web presence accounts including a YouTube channel.

       43.     Unbeknownst to Goals, Farai failed to comply with Goals’ requirements for the


                                               -7-
     Case 1:19-cv-00162 Document 1 Filed 01/09/19 Page 8 of 104 PageID #: 8



creation of such accounts, created them attached to her personal emails, and retained passwords.

       44.     Farai refuses to provide the log-in information or passwords for these accounts

including Goals’ YouTube channel which is pursuant to the intellectual property rights of Goals.

       45.     Shortly after Farai quit, demand was made to return all documents and passwords

and other intellectual property. Farai ignored the demand.

       46.     Instead, Farai called Goals’ operations manager and made multiple accusations,

threats and other comments, including discriminatory against people of certain religions of

which the principal of Goals is a member, and otherwise acted hostile and truculent.

       47.     A second demand was made, through counsel, to return all documents and

information. This request was ignored.

       48.     Upon information and belief, Farai retains Goals’ intellectual property and is using

it for her own, or her new employer’s benefit.

       49.     Farai has contacted employees of Goals and attempted to solicit them to leave their

employment with Goals and join her at her new place of employment.

       50.     Similarly, the trade secrets to which she was privy, upon information and belief,

have been used by her for the benefit of her new employer in violation of the Agreement.

       51.     Further, the Agreement contains non-compete provisions which are currently being

violated as a result of EBC as discussed further below.

       52.     And further, the Agreement contains non-solicitation and non-piracy clauses which

Defendant has violated as set forth herein.

         C. Background of Irina.

       53.     Defendant Irina operates a “salon” in Brooklyn - EBC.

       54.     In late 2017 and into early 2018, many of Goals’ clients advised that they obtain


                                                 -8-
     Case 1:19-cv-00162 Document 1 Filed 01/09/19 Page 9 of 104 PageID #: 9



massages, makeup and/or microblading services from Irina and EBC.

       55.      Seeing a mutually lucrative business potential, Goals reached out to Irina and

inquired whether she would be interested in providing such services for Goals’ patients at Goals’

locations both in Brooklyn and in Manhattan. Irina was similarly interested in this potential

business agreement.

       56.      For no specific reason, in early to mid-2018, Goals found that it did not need the

services of Irina and ceased inquiring whether she would be interested in performing such spa

services on Goals’ patients.

       57.      The decision to terminate the agreement with Irina was not with malice or any ill

wishes, but a simple business decision.

       58.      Notwithstanding the lack of ill will, Irina became incensed at the lack of services

being requested and began a campaign of harassment towards Goals’ owner and operators.

However, since it was generally benign – or as they thought – Goals took no action other than to

block Irina’s phone from texting to Goals’ owners and operators.

       59.      Notwithstanding, upon information and belief, Irina was conspiring and taking

action against Goals.

       60.      As discussed above, Farai quit on short notice and began to work for Irina at her

“salon” - EBC.

       61.      Upset at the fact that Farai had violated her contract, as discussed above, Goals sent

a representative to EBC to determine whether there was a violation of Exhibit A. What the found

was shocking.

       62.      EBC was not a spa at all, it was in the back of a furniture store and made to look

like a salon and surgical center.



                                                 -9-
   Case 1:19-cv-00162 Document 1 Filed 01/09/19 Page 10 of 104 PageID #: 10



       63.     Goals, learned, and through information and belief, that EBC and Irina had hired

unlicensed “doctors” from eastern Europe to perform surgery in this unlicensed surgical center.

       64.     Shortly after this investigation, Irina sent a text to Goals’ principal’s spouse in

Russian stating, paraphrased, to stop sending rats to her salon.

       65.     While Goals was prepared to deal with the issues with Farai and Irina, as well as

EBC directly, as a result of the conduct of Shokrian, as discussed below, the need to bring this

matter consolidated became evident.

         D. The Background of Shokrian

       66.     David Shokrian is, upon information and belief, a board-certified plastic surgeon.

       67.     In approximately June or July of 2018, he made an unsolicited telephone call to

Goals advising that he found Goals either in the Plastic Surgery new or some board and wanted to

come in to interview.

       68.     Shokrian was offered an interview and came in for one.

       69.     Shortly thereafter, Shokrian was offered employment with Goals as a full-time

plastic surgeon.

       70.     Shokrian then advised that he had no interest in being employed and, instead, had

his own business, Shokrian, P.C., and wanted to provide services and surgeries on an “as needed”

basis as an independent contractor.

       71.     Shokrian was offered a proposed independent doctors’ agreement which was

modified through an arms-length negotiation with Shokrian’s counsel as well as Goals’ counsel.

       72.     The agreement was signed an entered into on or about July 31, 2018. (Exhibit B).

       73.     Among the salient terms, and as relevant to the within matter, include, but are not

limited to:


                                                -10-
   Case 1:19-cv-00162 Document 1 Filed 01/09/19 Page 11 of 104 PageID #: 11



             a. Section 14(C) – “The parties agree to conduct his or her business in accordance

                with the rules, policies and procedures of the Practice”;

             b. Schedule C, the intellectual property terms, in its entirety but, more specifically

                Section 4 and 5; and

             c. Schedule D, the non-solicitation agreement as discussed more in depth below.

       74.      Further, rather than execute the agreement through Shokrian, P.C., Defendant

Shokrian advised that he was executing the agreement, Exhibit B, through Millennial Plastic

Surgery, P.C.

       75.      Shokrian began providing services for Goals on August 1, 2018.

       76.      Being hungry, Shokrian continually asked to perform more surgeries for Goals and,

by mid-October 2018, he was performing as many as three or four surgeries per day, five to six

days per week and making as much as $20,000.00 in a given week.

       77.      Again, as he was effectively full time, Shokrian was asked if he wanted to be an

employee. He refused.

       78.      Shokrian continued to provide services until approximately December 8, 2018 as

discussed more in depth below.

         E. Background of Isis and Surgery411

       79.      Beginning in late 2017, Isis was volunteering for Plaintiff as a social worker in an

advertising program called “Revamp Your Look” and, thereafter, provided further volunteer work

in return for professional services by Plaintiff valued in the several thousand-dollar range.

       80.      Goals found Isis because she was what some refer to as an “influencer” – someone

who, through social media, can influence people’s use of products or services.

       81.      Her principal social media platform was, and is, Instagram where she operates a


                                                -11-
   Case 1:19-cv-00162 Document 1 Filed 01/09/19 Page 12 of 104 PageID #: 12



profile called “Surgery411” which is a defendant herein.

       82.     Surgery411, as an alter-ego of Isis, discusses on social media plastic surgery clinics

and their doctors.

       83.     On or about January 16, 2018, Plaintiff offered Isis a position as office/operations

manager for their new location to which they intended to open at a rate deemed commensurate

with the experience of Isis.

       84.     Isis rejected the offer, made no counteroffer and left the employ of Plaintiff.

       85.     Thereafter, in January and February of 2018, and using her background and

experience on social media, including Instagram, Isis began a campaign of harassment and

defamation against Plaintiff.

       86.     Included thereto was Defendant making telephone calls to Plaintiff’s employees

and posting on her own and Plaintiff’s and Plaintiff’s employee’s social media pages defaming

Plaintiff, its principal/doctor, employees and the principal’s family. Among these defamatory

statements were:

               a. Plaintiff’s principal’s wife is a scammer without “principle, honesty, [or]

                     respect.”

               b. That Plaintiff stole its logo;

               c. That Plaintiff was falsely advertising that it had performed surgeries, alleging

                     other doctors performed the surgery, when, in fact, the surgery was performed

                     by Plaintiff; and

               d. Claiming that Plaintiff committed racial discrimination by, inter alia, offering a

                     salary which was lower and predicated on race.

       87.     As a result, Plaintiff sought an injunction against Isis in the Supreme Court of New



                                                   -12-
   Case 1:19-cv-00162 Document 1 Filed 01/09/19 Page 13 of 104 PageID #: 13



York, Bronx County, under Index Number 22265/2018E.

       88.     After adjudicating the action for a preliminary injunction, Isis appeared to have

disappeared and stopped harassing or bothering Plaintiff – until recently as discussed below.

         F. Background of Chrismary

       89.     Chrismary was hired as a patient coordinator on behalf of Plaintiff with her

principal duties of speaking to potential patients, discussing services, and then, if a patient

decides to obtain a service from Goals, be their direct contact on behalf of the Practice.

       90.     Chrismary was, unfortunately, not properly suited for the position – frequently

being surly with patients or otherwise not properly able to perform her job.

       91.     As a condition of her employment, Creamery was caused to sign

acknowledgment of being bound to Plaintiff’s terms and conditions of employment which

include, inter alia, certain terms which are identical to those of Farai and set forth in Exhibit A.

         G. Background of Natasha

       92.     Natasha was hired as a patient coordinator for Goals, by and through its former

associated name, in or about July of 2017.

       93.     As with the other employees of Goals, Natasha signed various documents as

conditions of employment. Among them was, on or about January 2, 2018, a non-solicitation

agreement.

       94.     In late summer of 2018, Natasha advised Goals that she was leaving Goals due to

some family circumstances.

       95.     Shortly thereafter, Goals became aware, and it was confirmed directly by

Natasha, that she was “freelancing” as a patient coordinator, being paid, illegally by other

practices, a percentage of work diverted to them.


                                                 -13-
   Case 1:19-cv-00162 Document 1 Filed 01/09/19 Page 14 of 104 PageID #: 14



       96.     Among those patients that Natasha was contacting were those who expressed an

interest in having treatment provided by Goals thereby violating the non-solicitation agreement.

         H. Goals’ Photographs and Copyrights

       97.     An element of Goals’ growth has been the result of a concentrated marketing

program which includes, consistent with signed waivers from patients, the posting of “before and

after” photographs of their patients on social media and elsewhere to show the quality of the

services provided.

       98.     Plaintiff has taken hundreds, if not thousands, of photographs which are designated

to be used solely for its own benefit pursuant to the authorization of the patients of whom the

photos are taken.

       99.     As a result of the growth, Plaintiff sought additional, qualified, surgeons to perform

surgeries on behalf of Goals either as employees or as independent contractors with Shokrian being

one such surgeon.

       100.    In approximately late-November or early-December 2018, Goals’ management

decided to look at Shokrian’s Instagram page, something they had not done before, only to learn

that they were “blocked” from viewing it.

       101.    As a result, they had an employee of Goals open the page and were shocked at what

they discovered.

       102.    Therein, and beginning in September 2018, Shokrian, on the Instagram “Millennial

Plastic Surgery,” had posted no less than 15 of Goals’ before and after photographs which,

pursuant to Exhibit B, Section 4, Shokrian knew was the exclusive intellectual property of Goals

and not Shokrian.

       103.    Some of these pictures were taken directly from Goals’ own Instagram pages and


                                                -14-
      Case 1:19-cv-00162 Document 1 Filed 01/09/19 Page 15 of 104 PageID #: 15



were altered or modified to remove Goals’ trademarks, including the Mark, and others were left

intact showing the mark. Others appeared to be patients under the influence of anesthesia, prepared

for surgery, who did not provide waivers for Shokrian to take or publish photographs.

         104.   Goals has copyrighted 9 of these photographs while others are subject to the

intellectual property provisions and liquidated damages clauses in Exhibit B, Appendix C, Section

17.

         105.   The copyrighted photographs are filed with the US Copyright Office and possess

registration number VA 2-130-338.

         106.   On December 8, 2018, Shokrian, through counsel, was advised of these violations

and took some of them off of Instagram. However, as of January 2, 2019, they still remained on

his Facebook page.

         107.   Thereafter, Shokrian’s conduct became more erratic and Goals became aware of

more improper conduct of Shokrian.

         108.   Similarly, Irina and EBC began posting Goals’ copyrighted photographs on their

Instagram pages falsely attributing the photographs and work to Shokrian while still retaining some

of Goals’ writings.

         109.   Indeed, these photographs, as with the ones Shokrian infringed upon, are altered to

remove Goals’ trademarks and name thereby willfully intending to deceive.

         110.   These photographs have been posted by Shokrian as recently as January 8, 2018 –

long after he, and his counsel, were directly advised that these photographs are copyrighted and

otherwise the intellectual property of Goals.

          I. Shokrian’s Other Improper and Violative Conduct

         111.   Shokrian still had surgeries scheduled for the coming week and was booked through


                                                -15-
   Case 1:19-cv-00162 Document 1 Filed 01/09/19 Page 16 of 104 PageID #: 16



March of 2019.

       112.    On December 10, 2018, Shokrian appeared at Goals with another man, upon

information and belief Dr. Marc Everett, Shokrian’s partner at Millennial, and tried to bring him

into the surgery rooms to show him Goals’ methods that Shokrian was taught by Goals’ principal,

Sergey Vokin, M.D. His access was denied.

       113.    Thereafter, a patient advised Goals staff that Shokrian had given her his business

card and told her to cancel her appointments at Goals and that he would perform the same surgery

on her for less at his own clinic – thereby violating the terms of his Agreement.

       114.    Goals, thereafter, learned that Shokrian did this to many patients, trying to contact

them to go to his other center instead of Goals where he would obtain the entire fee for services

rather than his payment per surgery of $1,000.00.

       115.    Additionally, Goals is in the process of opening a new center in Brooklyn.

       116.    Goals’ construction workers advised that they were approached by Shokrian who

asked them if they would build his surgical center for him and Millennial close to Goals’ center

in Harlem.

       117.    Due to the lack of trust, Goals ceased offering any surgeries to Shokrian and

reassigned any so far scheduled appointments to other doctors.

       118.    Upset at this loss of a very lucrative income, Shokrian begged for Goals to

reconsider.

       119.    However, in the days and weeks that followed, Goals learned that Shokrian had

also solicited additional services from Goals’ patients while he was performing surgery on them

and they were under the influence of medication and had them pay for these additional services to

his own account and not Goals thereby unjustly enriching himself. One of these was on December



                                               -16-
   Case 1:19-cv-00162 Document 1 Filed 01/09/19 Page 17 of 104 PageID #: 17



4, 2018!

        120.    On December 17, 2018, Farai posted on Instagram pictures of her meeting with

Shokrian and Irina with the title “plastic surgery meetings.”

        121.    At the same time, Irina posted that she was meeting with her long-time friend,

Shokrian, and that they had exciting news that appeared to have been several months in the

planning phase.

        122.    On December 17, 2018, Goals was in the process of having its annual inspection

by the State and City Departments of Health.

        123.    Goals was advised by one of the inspectors that she had been contacted by Shokrian

and asked whether it would be ok to perform surgery within an unlicensed salon – which was,

clearly, rejected.

        124.    By the end of the day, EBC posted an Instagram post indicating that it was going

to be performing the same surgery that Goals specialized in, Lipo360 and a BBB (liposuction of

the entire abdominal area and injection of fat into the buttocks called a “Brazilian butt lift”) for the

same cost as Goals or less.

        125.    Patients of Goals advised that, in the following days, after they made posts on

Goals’ Instagram pages, they were contacted by Shokrian directly and he solicited them to obtain

services at his own office.

        126.    At least one of the patients, believing that he was still at Goals, agreed and travelled

to Goals for her surgery only to learn that Shokrian meant for her to have the surgery performed

at a different location. She was very upset by his conduct.

        127.    Another patient advised that she too was contacted by Shokrian and made an

appointment with him before learning that he was not with Goals. She chose not to go to his



                                                 -17-
   Case 1:19-cv-00162 Document 1 Filed 01/09/19 Page 18 of 104 PageID #: 18



appointment and Shokrian called her 10 times within a 20-minute span on December 11, 2018

after communicating with this potential patient of Goals via text message in the prior several days.

       128.    At approximately this same time, and into the beginning of 2019, Shokrian, along

with Isis by and through Surgery411, began posting innumerable false, defamatory and otherwise

improper posts about Goals, its owner/principal and his spouse solely for the purpose of causing

reputational and financial harm to Goals and its owner, principal and his spouse.

       129.    On many of these defamatory posts, accusing Goals of having unsanitary conditions

or committing criminal activity, Shokrian has posted “comments” saying that he has information

and offering to have patients come to him.

       130.    On December 29, 2018, unsolicited, Shokrian sent threatening texts to Goals’

principal’s wife which Goals construes as a threat to her safety – that he is going to cause her harm

and bury her alive. Goals’ principal’s wife is now scared for her life that Shokrian may cause her

physical harm since the termination of his agreement with Goals has resulted in him losing

upwards of $20,000.00 or more in a given week (or, for context, over a Million Dollars per year

in income).

       131.    Further, pictures and videos appeared on Surgery411 which were illegally and

surreptitiously taken within an area appurtenant to surgery rooms of Goals’ patients in various

states of dress without the permission of such patient or Goals and in violation of such patients’

rights under HIPAA.

       132.    Few would have had access to such area, one such individual being Shokrian who

has already evidenced a thorough lack of compliance with patient privacy by taking pictures of

patients without their consent and posting those photographs on his own social media pages while

falsely attributing such treatments to himself and Millennial rather than to Goals.



                                                -18-
   Case 1:19-cv-00162 Document 1 Filed 01/09/19 Page 19 of 104 PageID #: 19



       133.    Upon information and belief, Shokrian, Irina and Farai had planned, since Farai’s

departure from Goals, to steal Goals’ trade secrets, including patient lists and other information

protected by HIPAA, and use Goals’ intellectual property, including its trademarks and copyrights

       – both registered and common law – for their benefit at Goals’ detriment.

       134.    Upon information and belief, Shokrian, knowing about the animosity and litigation

with Isis, contacted her and conspired with her to defame and otherwise cause harm to Goals, its

principal and his family.

       135.    At this same time, Chrismary had also started posting on Surgery411 and provided

Surgery411 with confidential internal business records and documents, including confidential

trade secret discussions, reduced as screenshots and uploaded onto Surgery411.

       136.    Similarly, upon information and belief, Natasha improperly accessed Plaintiff’s

computer systems or Electronic Medical Records (“EMR”) system or accessed other confidential

discussions to which she was a party as a result of being the specific patient coordinator for such

patient, and stole patient photographs – including one showing a patient who suffered a

complication and who settled and released Goals from any claims she may have had. This

photograph was posted on Surgery411.

       137.    Chrismary, Isis, Natasha or another Defendant claimed that this was “hush money”

to silence such individual – thereby defaming Plaintiff and alleging wrongful or potentially illegal

conduct.

       138.    Knowing that their conduct is improper, illegal, and defamatory, and in anticipation

of their lawful takedown of their Instagram page – Surgery411 – Surgery411 and Isis create a

backup page – Surgery411 Backup.

       139.    Shortly thereafter, another former employee contacted Goals to advise that she was



                                               -19-
   Case 1:19-cv-00162 Document 1 Filed 01/09/19 Page 20 of 104 PageID #: 20



being contacted by Natasha and trying to have this former employee contact other current

employees to have them quit working for Goals and go with her, Natasha, and others, to work with

Shokrian and Irina as Shokrian had solicited them to come work for him in violation of the terms

of his contract with Goals.

       140.     This discussion was defamatory and otherwise improper as well as a tortious

interference.

       141.     As discussed above, neither Irina nor ECB are licensed and are, therefore soliciting

those former and current employees of Goals to work at an illegal clinic.

       142.     Many other former employees of Goals have also been involved in the conspiracy

with the other defendants to steal trade secrets, copyrights and to solicit patients of Goals and may

be named later in an amended complaint.

       143.     Thus, by virtue of the conduct of Defendants as set forth herein, Goals has been

harmed and otherwise damaged and seeks remedies as permissible under the applicable laws and

contractual obligations therein.

       144.     Indeed, just the patients who have cancelled appointments as a result of the conduct

of the Defendants, and upon information and belief, sought the same work from Shokrian outside

of Goals, has been a loss to Goals in excess of $125,000.00 to date.

                                     COUNT ONE
        AGAINST DEFENDANTS SHOKRIAN, MILLENNIAL, IRINA, ECB, ISIS
                                  AND SURGERY411
              (Federal Trademark Counterfeiting in Violation of Sections
                32(1)(a) and (b) of the Lanham Act (15 U.S.C. § 1114))

       145.     Plaintiffs repeat and reallege the preceding paragraphs as if set forth in full herein.

       146.     Sections 32(1)(a) and (b) of the Lanham Act, 15 U.S.C. § 1114(1)(a) and (b) set

forth, in relevant parts, that any person who shall, without the consent of the registrant:



                                                 -20-
   Case 1:19-cv-00162 Document 1 Filed 01/09/19 Page 21 of 104 PageID #: 21



                 (a) use in commerce any reproduction, counterfeit, copy or
                     colorable imitation of a registered mark in connection with
                     the sale, offering for sale, distribution, or advertising of any
                     goods or services on or in connection with which such use is
                     likely to cause confusion, or to cause mistake, or to deceive;

                 (b) reproduce, counterfeit, copy or colorably imitate a registered
                     mark and apply such reproduction, counterfeit, copy or
                     colorable imitation to labels, signs, prints, packages,
                     wrappers, receptacles or advertisements intended to be using
                     in commerce upon or in connection with the sale, offering
                     for sale, distribution, or advertising of goods or services on
                     or in connection with which such use is likely to cause
                     confusion, or to cause mistake, or to deceive . . . shall be
                     liable in a civil action by the registrant for the remedies
                     hereinafter provided.

       147.    Shokrian, Millennial, Irina, ECB, Isis and Surgery411 have willfully used

designations which are counterfeits of the registered GOALS trademarks on services for which

Goals holds the federal trademark registration.

       148.    Without the consent of Goals, Shokrian, Millennial, Irina, ECB, Isis and

Surgery411 have applied the GOALS trademarks onto materials in connection with the sale,

offering for sale, and distribution of services for their own personal financial gain.

       149.    Goals has not authorized, at any time, Shokrian, Millennial, Irina, ECB, Isis and

Surgery411 to use the GOALS trademarks to advertise, offer for sale, sell and/or distribute

Shokrian, Millennial, Irina, ECB, Isis and Surgery411’s services.

       150.    Shokrian, Millennial, Irina, ECB, Isis and Surgery411 unauthorized use of the

GOALS trademarks on, or in connection, with the advertising and sale of services constitutes the

use of Goals’ registered marks in commerce.

       151.    Shokrian, Millennial, Irina, ECB, Isis and Surgery411’s unauthorized use of the

GOALS trademarks is likely to cause confusion, mistake, or deception; cause the public to believe

that Defendants Shokrian, Millennial, Irina, ECB, Isis and/or Surgery411 services are authorized,

                                                  -21-
   Case 1:19-cv-00162 Document 1 Filed 01/09/19 Page 22 of 104 PageID #: 22



sponsored or approved by Goals when they are not; and result in the Defendants Shokrian,

Millennial, Irina, ECB, Isis and Surgery411 unfairly and illegally benefitting from Goals’

goodwill.

       152.    Shokrian, Millennial, Irina, ECB, Isis and Surgery411’s use of a logo which is

Goals’, in their unauthorized use of Goals’ trademarks is likely to enhance the confusion as to the

source, sponsorship, affiliation, or endorsement of the services offered by these defendants to

believe that it originated from Goals.

       153.    Accordingly, the Defendants have engaged in trademark counterfeiting in violation

of Sections 32(1)(a) and (b) of the Lanham Act, 15 U.S.C. § 1114(l)(a) and (b), and are liable to

Goals for all damages related thereto, including but not limited to actual damages, infringing

profits and/or statutory damages, as well as attorney’s fees.

       154.    The Defendants, Shokrian, Millennial, Irina, ECB, Isis and Surgery411’s, acts

have caused, and will continue to cause, irreparable injury to Goals.

       155.    Goals has no adequate remedy at law and is thus entitled to damages in an amount

yet to be determined.

       156.    The Defendants, Shokrian, Millennial, Irina, Isis, ECB, Isis and Surgery411’s

egregious conduct in repeatedly selling their services bearing the unauthorized GOALS trademarks

is willful and intentional, and thus this constitutes an exceptional case especially as Shokrian, Irina

and Isis were all aware of the importance of the GOALS trademarks in the industry.

       157.    As a result, Goals is entitled to damages in an amount to be determined at trial, but

at least $1,000,000.00 plus an accounting of Defendants’ books and records to determine the total

remuneration gained and gathered from Defendants’ conduct.

                             COUNT TWO
        AGAINST DEFENDANTS SHOKRIAN, MILLENNIAL, IRINA, ECB, ISIS


                                                 -22-
   Case 1:19-cv-00162 Document 1 Filed 01/09/19 Page 23 of 104 PageID #: 23



                                    AND SURGERY411
                (Federal Trademark Infringement in Violation of Sections 32
                           of the Lanham Act (15 U.S.C. § 1114))

       158.    Plaintiffs repeat and reallege the preceding paragraphs as if set forth in full herein.

       159.    Sections 32(1)(a) of the Lanham Act, 15 U.S.C. § 1114(1)(a), prohibits any person

using in commerce, without the consent of the registrant:

                 Any reproduction, counterfeit, copy, or colorable imitation of a
                 registered mark in connection with the sale, offering for sale,
                 distribution, or advertising of any goods or services on or in
                 connection with which such use is likely to cause confusion, or
                 to cause mistake, or to deceive . . .

       160.    The GOALS trademark is federally registered. The trademark is distinctive and is

associated in the mind of the public, with respect to the telemarketing industry, with Goals.

       161.    Additionally, based upon Goals, and their associated entities by way of contract or

otherwise, extensive advertising, sales, and the popularity of the services bearing the GOALS

trademark, and Goals’ extensive conduct in protecting said trademark, the mark GOALS, as it

relates to certain plastic or cosmetic surgery and related medical spa services, has acquired

secondary meaning so that the public, in the plastic and cosmetic surgery industry, associates the

trademark solely and exclusively with Goals.

       162.    Shokrian, Millennial, Irina, ECB, Isis and Surgery411, have utilized and are

utilizing counterfeit and/or unauthorized reproduction of the GOALS trademark in connection

with the advertising, sale and offering for sale of services for their own financial gain.

       163.    Goals did not authorized Shokrian, Millennial, Irina, ECB, Isis or Surgery411 use

of the GOALS trademark.

       164.    Shokrian, Millennial, Irina, ECB, Isis and Surgery411’s unauthorized use of the

GOALS trademark on, or in connection with, the advertising and sale of services constitutes the



                                                -23-
   Case 1:19-cv-00162 Document 1 Filed 01/09/19 Page 24 of 104 PageID #: 24



use of Goals’ mark in commerce.

       165.    Shokrian, Millennial, Irina, ECB, Isis and Surgery411’s unauthorized use of the

GOALS trademark is likely to cause confusion, mistake, or deception; cause the public, in the

plastic and cosmetic surgery industry, to believe that these Defendants’ services emanate or

originate from Goals when they do not, or that Goals has authorized, sponsored, approved or

otherwise associated itself with these Defendants or their unauthorized services bearing the

GOALS trademark.

       166.    Shokrian, Millennial, Irina, ECB, Isis and Surgery411’s unauthorized use of the

GOALS trademark has resulted in these defendants unfairly and illegally benefiting from Goals’

goodwill. This has caused, and continues to cause, irreparable injury to the public in the plastic

and cosmetic surgery industry, Goals, the GOALS trademark, and the substantial goodwill

represented as a result.

       167.    Shokrian, Millennial, Irina, ECB, Isis and Surgery411’s use of a logo which is so

similar to Goals’, in their unauthorized use of Goals’ trademark is likely to enhance the confusion

as to the source, sponsorship, affiliation, or endorsement of the services offered by these

defendants to believe that it originated from Goals.

       168.    Therefore, Shokrian, Millennial, Irina, ECB, Isis and Surgery411 have engaged in

trademark infringement in violation of 15 U.S.C. § 1114.

       169.    Shokrian, Millennial, Irina, ECB, Isis and Surgery411 acts have caused, and will

continue to cause, irreparable injury to Goals.

       170.    Goals has no adequate remedy at law and is thus entitled to damages in an amount

yet to be determined.

       171.    The Defendants, Shokrian, Millennial, Irina, ECB, Isis and Surgery411’s



                                                  -24-
    Case 1:19-cv-00162 Document 1 Filed 01/09/19 Page 25 of 104 PageID #: 25



egregious conduct in repeatedly selling their services bearing the unauthorized GOALS

trademark is willful and intentional, and thus this constitutes an exceptional case especially as

Shokrian, Irina and Isis were all aware of the importance of the GOALS trademarks in the

industry.

        172.     As a result, Goals is entitled to damages in an amount to be determined at trial, but

at least $1,000,000.00 plus an accounting of Defendants’ books and records to determine the total

remuneration gained and gathered from Defendants’ conduct.

                                 COUNT THREE
        AGAINST DEFENDANTS SHOKRIAN, MILLENNIAL, IRINA, EBC, ISIS
                               AND SURGERY411
                     (Violation of the Copyright Act of 1976)

        173.     Plaintiff repeats and realleges the facts as set forth in the preceding paragraphs as

if set forth in full herein.

        174.     As set forth above, Plaintiffs owns a valid copyright over the photographs which

are subject to copyright protection, are original, copyrightable, and was not transferred, licensed,

or otherwise permission granted to Shokrian, Millennial, Irina, ECB, Isis and/or Surgery411.

        175.     Beginning in at least September of 2018, and continuing to date, the Defendants

utilized and/or copied these copyrighted works, and modified them without permission

notwithstanding that Plaintiffs have the sole and exclusive right to either modify or grant the right

to do so, by placing them on their social media pages, and otherwise and use these modified/altered

versions of Plaintiffs’ copyrighted photographs for their own financial gain and advertisement.

        176.     The utilization of Plaintiffs’ copyrighted materials by Defendants, including the

alternations of the photographs and dissemination thereof, has infringed on Plaintiffs’ copyrights

and, as a result, has harmed and damaged Plaintiffs.

        177.     Further, the methods to which the copyrights were infringed evidence willful and


                                                 -25-
   Case 1:19-cv-00162 Document 1 Filed 01/09/19 Page 26 of 104 PageID #: 26



intentional conduct, especially as Shokrian blocked Plaintiffs’ access to view his social media page

to which he was posting these infringing photographs and images.

       178.     Therefore, as a direct and proximate result of Defendants’ conduct as set forth

herein, Plaintiff seeks damages against Defendants, jointly and severally, in the maximum amount

permissible under 17 U.S.C. § 504, for $1,350,000.00 plus attorneys’ fees and costs pursuant to

17 U.S.C. § 505 along with an order for an equitable accounting for a determination of income

derived from such misappropriation and an award of such actual damages and profits as a result of

the infringement.

                               COUNT FOUR
        AGAINST DEFENDANTS SHOKRIAN, MILLENNIAL, IRINA, EBC, ISIS
                             AND SURGERY411
                     (Contributory Copyright Infringement)

         179.     Plaintiff repeats and realleges the facts as set forth in the preceding paragraphs

 as if set forth in full herein.

         180.     Even if Shokrian, Irina or Isis did not infringe upon Plaintiffs’ copyrights

 personally, they are liable for contributory infringement of Plaintiffs’ copyrights as they knew

 of the infringing activity and induced, caused, or materially contributed to the infringing

 conduct of others.

         181.     Therefore, as a direct and proximate result of Defendants’ conduct as set forth

 herein, Plaintiff seeks damages against Defendants, jointly and severally, in the maximum

 amount permissible under 17 U.S.C. § 504, for $1,350,000.00 plus attorneys’ fees and costs

 pursuant to 17 U.S.C. § 505 along with an order for an equitable accounting for a

 determination of income derived from such misappropriation and an award of such actual

 damages and profits as a result of the infringement.




                                                 -26-
    Case 1:19-cv-00162 Document 1 Filed 01/09/19 Page 27 of 104 PageID #: 27



                                  COUNT FIVE
        AGAINST DEFENDANTS SHOKRIAN, MILLENNIAL, IRINA, EBC, ISIS
                               AND SURGERY411
                   (Vicarious Liability for Copyright Infringement)

        182.     Plaintiff repeats and realleges the facts as set forth in the preceding paragraphs as

if set forth in full herein.

        183.     Shokrian, Irina or Isis did not infringe upon Plaintiffs’ copyrights personally, they

are liable for contributory infringement of Plaintiffs’ copyrights as they knew of the infringing

activity and induced, caused, or materially contributed to the infringing conduct of others and

obtained an obvious and direct financial interest in the infringement.

        184.     Therefore, as a direct and proximate result of Defendants’ conduct as set forth

herein, Plaintiff seeks damages against Defendants, jointly and severally, in the maximum amount

permissible under 17 U.S.C. § 504, for $1,350,000.00 plus attorneys’ fees and costs pursuant to

17 U.S.C. § 505 along with an order for an equitable accounting for a determination of income

derived from such misappropriation and an award of such actual damages and profits as a result of

the infringement.

                                      COUNT SIX
        AGAINST DEFENDANTS SHOKRIAN, MILLENNIAL, IRINA, ECB, ISIS
                                  AND SURGERY411
             (Trade Dress Infringement and False Designation of Origin in
                     Violation of Section 43(a) of the Lanham Act
                                  (15 U.S.C. § 1125(a))

        185.     Plaintiffs repeat and reallege the preceding paragraphs as if set forth in full herein.

        186.     Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a), sets forth, in pertinent part,

        that:

                  Any person who, on or in connection with any goods or
                  services, or any container for goods, uses in commerce any
                  word, term, name, symbol, or device, or any combination
                  thereof, or any false designation of origin, false or misleading


                                                  -27-
   Case 1:19-cv-00162 Document 1 Filed 01/09/19 Page 28 of 104 PageID #: 28



                description of fact, or false or misleading representation of fact,
                which . . . (1)(a) is likely to cause confusion, or to cause
                mistake, or to deceive as to the affiliation, connection, or
                association of such person with another person, or as to the
                origin, sponsorship, or approval of his or her goods, services, or
                commercial activities by another person . . . shall be liable in a
                civil action by any person who believes that he or she is or is
                likely to be damaged by such act.

       187.    By making unauthorized use, in interstate commerce, of the GOALS trademark,

these defendants have used a “false designation of origin” that is likely to cause confusion,

mistake or deception as to the affiliation or connection of these defendants to Goals and as to

the origin, sponsorship, association or approval of these defendants’ services by Goals, in

violation of Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a).

       188.    Shokrian, Millennial, Irina, ECB, Isis and Surgery411’s acts constitute the use in

commerce of false designations of origin and false and/or misleading descriptions or

representations, tending to falsely or misleadingly describe and/or represent these defendants’

services as those of Goals, in violation of Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a).

       189.    Shokrian, Millennial, Irina, ECB, Isis and Surgery411’s wrongful acts will

continue unless and until enjoined by this Court.

       190.    Shokrian, Millennial, Irina, ECB, Isis and Surgery411’s acts have caused and will

continue to cause irreparable injury to Goals and Goals has no adequate remedy at law and is thus

damaged in an amount yet to be determined.

       191.    The Defendants, Shokrian, Millennial, Irina, ECB, Isis and Surgery411’s

egregious conduct in repeatedly selling their services bearing the unauthorized GOALS

trademark is willful and intentional, and thus this constitutes an exceptional case especially as

Shokrian, Irina and Isis were all aware of the importance of the GOALS trademarks in the

industry.


                                               -28-
    Case 1:19-cv-00162 Document 1 Filed 01/09/19 Page 29 of 104 PageID #: 29



        192.   As a result, Goals is entitled to damages in an amount to be determined at trial, but

at least $1,000,000.00 plus an accounting of Defendants’ books and records to determine the total

remuneration gained and gathered from Defendants’ conduct.

                                 COUNT SEVEN
         AGAINST DEFENDANTS SHOKRIAN, MILLENNIAL, IRINA, ECB, ISIS
                               AND SURGERY411
                    (Federal Trademark Dilution in Violation of
                         Section 43(c) of the Lanham Act
                               (15 U.S.C. § 1125(c))

        193.   Plaintiffs repeat and reallege the preceding paragraphs as if set forth in full herein.

        194.   Section 43(c)(1) of the Lanham Act, 15 U.S.C. § 1125(c)(1), sets forth, in pertinent

part, that:

                 Subject to the principles of equity, the owner of a famous mark
                 that is distinctive, inherently or through acquired
                 distinctiveness, shall be entitled to an injunction against another
                 person who, at any time after the owner's mark has become
                 famous, commences use of a mark or trade name in commerce
                 that is likely to cause dilution by blurring or dilution by
                 tarnishment of the famous mark, regardless of the presence or
                 absence of actual or likely confusion, of competition, or of
                 actual economic injury.

        195.   GOALS is the exclusive owner of the GOALS trademark as it applies to plastic and

cosmetic surgery and related services.

        196.   The GOALS trademark is famous and distinctive within the meaning of Section

43(c) of the Lanham Act, 15 U.S.C. § 1125(c).

        197.   The GOALS trademarks are distinctive in its industry and have been in use for an

extended period of time, even prior to final registration thereof, and play a prominent role in Goals’

marketing, advertising and the popularity of its services across many different media.

        198.   The GOALS trademark was and is “famous and distinctive” within the meaning of

Section 43(c) of the Lanham Act long before these defendants began using unauthorized

                                                -29-
   Case 1:19-cv-00162 Document 1 Filed 01/09/19 Page 30 of 104 PageID #: 30



reproductions, counterfeits, copies and colorable imitations of the GOALS trademark for their

unauthorized services.

       199.    The GOALS trademark has gained widespread publicity and public recognition,

especially in the plastic and cosmetic surgery industry, in New York and elsewhere.

       200.    To enhance its rights, Goals, have pending approval, nearly complete, for the

federal registration for the GOALS trademark for the purposes of plastic and cosmetic surgery and

related services.

       201.    These defendants’ sale of services that use the GOALS trademark constitutes use

in commerce thereof.

       202.    Goals has not licensed or otherwise authorized the use of the GOALS trademark to

these defendants.

       203.    Consumers are being misled to purchase these defendants’ services in the erroneous

belief that these defendants are associated with, sponsored by, or affiliated with Goals, or that

Goals is the source of the services advertised.

       204.    Shokrian, Millennial, Irina, ECB, Isis and Surgery411’s use of a logo which is so

similar to Goals’, in their unauthorized use of the GOALS trademark, is likely to enhance the

confusion as to the source, sponsorship, affiliation, or endorsement of the services offered by these

defendants to believe that it originated from Goals and/or that Goals is the source of those services.

       205.    Shokrian, Millennial, Irina, ECB, Isis and Surgery411’s use of the GOALS

trademark dilutes and/or is likely to dilute the distinctive quality of the mark and to lessen the

capacity of the mark to identify and distinguish Goals’ services. These defendants’ unlawful use

of the GOALS trademark in connection with other inferior services is likely to tarnish those

trademarks and cause blurring in the minds of consumer in the telemarketing industry between



                                                  -30-
   Case 1:19-cv-00162 Document 1 Filed 01/09/19 Page 31 of 104 PageID #: 31



Goals and these defendants, thereby lessening the value of the GOALS trademark as a unique

identifier of Goals’ services.

       206.    Shokrian, Millennial, Irina, ECB, Isis and Surgery411’s acts have caused, and will

continue to cause irreparable injury to Goals and Goals has no adequate remedy at law and is thus

damages in an amount yet to be determined.

                                    COUNT EIGHT
        AGAINST DEFENDANTS SHOKRIAN, MILLENNIAL, IRINA, ECB, ISIS
                                 AND SURGERY411
         (Trademark Dilution in Violation of the New York General Business Law
                              (N.Y. Gen. Bus. Law § 360-1))

       207.    Plaintiffs repeat and reallege the preceding paragraphs as if set forth in full herein.

       208.    New York General Business Law, Section 360-1, sets forth that:

                 Likelihood of injury to business reputation or of dilution of the
                 distinctive quality of a mark or trade name shall be a ground for
                 injunctive relief in cases of infringement of a mark registered or
                 not registered or in cases of unfair competition, notwithstanding
                 the absence of competition between the parties or the absence of
                 confusion as to the source of goods or services.

       209.    Goals is/will be the exclusive owner of the GOALS trademark as it applies to plastic

and cosmetic surgery and related services.

       210.    Through prominent and continuous use in commerce, including commerce within

New York, and actions to protect it, the GOALS trademark has become, and continues to become,

famous and distinctive.

       211.    After the GOALS trademark became famous, and without the authorization from

Goals, Shokrian, Millennial, Irina, ECB, Isis and Surgery411used unauthorized reproductions,

counterfeits, copies and colorable imitations of the GOALS trademark.

       212.    These defendants’ unauthorized use of the GOALS trademark dilutes and/or is

likely to dilute the distinctive quality of those marks and to lessen the capacity of such marks to

                                                -31-
   Case 1:19-cv-00162 Document 1 Filed 01/09/19 Page 32 of 104 PageID #: 32



identify and distinguish Goals’ services.

       213.    These defendants’ unlawful use of the GOALS trademark in connection with

inferior services is likely to tarnish the trademark and cause blurring in the minds of the consumers,

especially in the plastic and cosmetic surgery industry, between Goals and these defendants,

thereby lessening the value of the GOALS trademark as a unique identifier for Goals’ services.

       214.    Shokrian, Millennial, Irina, ECB, Isis and Surgery411’s use of a logo which is so

similar to Goals’ in their unauthorized use of AO’s trademark is likely to enhance the confusion

as to the source, sponsorship, affiliation, or endorsement of the services offered by these

defendants to believe that it originated from Goals and thereby lessening the value of the GOALS

trademark as a unique identifier for Goals’ services.

       215.    By the acts described above, these defendants have diluted, and are likely to dilute

the distinctiveness of the GOALS application pending trademark and caused a likelihood of harm

to Goals’ reputation in violation of Section 360-1 of the New York General Business Law.

       216.    Shokrian, Millennial, Irina, ECB, Isis and Surgery411’s acts have caused, and will

continue to cause irreparable injury to Goals and Goals has no adequate remedy at law and is thus

damages in an amount yet to be determined.

                                     COUNT NINE
        AGAINST DEFENDANTS SHOKRIAN, MILLENNIAL, IRINA, ECB, ISIS
                                 AND SURGERY411
             (Deceptive Acts and Practices Unlawful Business Practices in
             Violation of the New York General Business Law (N.Y. Gen.
                               Bus. Law §§ 349 and 350))

       217.    Plaintiffs repeat and reallege the preceding paragraphs as if set forth in full herein.

       218.    New York General Business Law, Section 349, sets forth, in pertinent part that:

“Deceptive acts or practices in the conduct of any business, trade or commerce or in the furnishing

of any service in this state are hereby declared unlawful.”


                                                -32-
    Case 1:19-cv-00162 Document 1 Filed 01/09/19 Page 33 of 104 PageID #: 33



        219.     Similarly, New York General Business Law, Section 350 states, in pertinent part,

that: “False advertising in the conduct of any business, trade or commerce or in the furnishing of

any service in this state is hereby declared unlawful.”

        220.     Through the advertisement, distribution, offer to sell and sale of unauthorized

services bearing the GOALS trademark common law graphic mark, these defendants have engaged

in a consumer-oriented conduct that has affected the public interest of New York and has resulted

in injuries to consumer in New York including, but not limited to, those seeking plastic or cosmetic surgery

or related services.

        221.     These defendants’ deceptive acts or practices, as described herein, are materially

misleading. Such acts or practices have deceived or have a tendency to deceive a material segment

of the public, to wit, those seeking cosmetic or plastic surgery or related services, to which these

defendants have directed their marketing activities, and Goals has been injured as a result.

        222.     By the acts described above, these defendants have willfully engaged in deceptive

acts or practices in the conduct of business and furnishing of services in violation of Section 349

and 350 of the New York General Business Law.

        223.     These Defendants’ acts have caused, and will continue to cause, irreparable injury

to Goals and Goals has no adequate remedy at law and is thus damaged in an amount not yet

determined.

                                   COUNT TEN
         AGAINST DEFENDANTS SHOKRIAN, MILLENNIAL, IRINA, ECB, ISIS
                                AND SURGERY411
             (Trademark Infringement in Violation of New York Common Law)

        224.     Plaintiffs repeat and reallege the preceding paragraphs as if set forth in full herein.

        225.     Goals owns all right, title and interest in and to the GOALS trademark as described

above, including all common law rights to the GOALS trademark and logo representing the


                                                   -33-
   Case 1:19-cv-00162 Document 1 Filed 01/09/19 Page 34 of 104 PageID #: 34



trademark.

       226.    The services sold and offered for sale by these defendants incorporate imitations of

Goals’ common law trademarks, the use thereof is unauthorized and likely to cause consumer

confusion in the plastic and cosmetic surgery and related services industry.

       227.    These Defendants’ acts have caused, and will continue to cause, irreparable injury

to Goals and Goals has no adequate remedy at law and is thus damaged in an amount not yet

determined.

                                   COUNT ELEVEN
                         AGAINST SHOKRIAN AND MILLENNIAL
                                  (Breach of Contract)

       228.    Plaintiffs repeat and reallege the preceding paragraphs as if set forth in full herein.

       229.    Shokrian and Millennial entered into a binding contract with Goals whereby

Shokrian would obtain significant remuneration from Goals to provide services to which Goals

required additional surgeons in return for agreeing to be bound by certain terms and conditions.

       230.    Among those conditions was the obligations related to the intellectual property of

Goals, and a promise not to solicit or otherwise seek to obtain services from Goals’ patients with

the full understanding that Goals’ patients and prospective patients were Goals’ patients and not

these Defendants.

       231.    Defendants were represented by competent counsel who negotiated, on their behalf,

the terms of the contract to which these Defendants entered into with Goals and was therefore fully

aware of such restrictions.

       232.    There was consideration, detriments, mutuality and a meeting of the minds,

evidenced by the contract being negotiated by these Defendants’ counsel.

       233.    Notwithstanding, as discussed above, on numerous occasions, and continuing to



                                                -34-
   Case 1:19-cv-00162 Document 1 Filed 01/09/19 Page 35 of 104 PageID #: 35



this day, these Defendants have breached the terms therein including, but not limited to, through

the following conduct:

                a. Misappropriation of Plaintiffs’ intellectual property resulting in liquidated

                   damages of $10,000.00 per violations;

                b. Soliciting patients and prospective patients of Plaintiffs to either cancel

                   appointments with Plaintiffs and obtain such services from these Defendants or

                   not interfere and merely try to direct those services to themselves; and

                c. While Goals’ patients were under anesthesia, coercing them to obtain additional

                   services from these Defendants and have such patient pay these defendants

                   directly thus circumventing any income which should be Goals’.

         234.    As a result of these Defendants’ conduct, these Plaintiffs were harmed and

 otherwise damaged.

                                        COUNT ELEVEN
                                        AGAINST FARAI
                                       (Breach of Contract)

       235.     Plaintiffs repeat and reallege the preceding paragraphs as set forth herein.

       236.     As a condition of employment, Farai signed an agreement with Goals that included

non-solicitation and non-competition terms.

       237.     Similarly, it included intellectual property terms which required the return of

intellectual property.

       238.     There was consideration, detriments, mutuality and a meeting of the minds.

       239.     Defendant Farai breached this agreement by, inter alia, working with Irina to

compete with Goals, using and retaining Plaintiffs’ intellectual property and refusing to return it

to Goals as well as using it for her new employers’ benefit, and contacting employees of Goals



                                                -35-
   Case 1:19-cv-00162 Document 1 Filed 01/09/19 Page 36 of 104 PageID #: 36



and attempting to solicit such employees to leave Goals and work with her at her new employer,

EBC and/or Irina.

       240.    Consistent with the terms of the agreement, Goals is entitled to injunctive relief,

damages, liquidated damages and legal fees and costs for such violations.

       241.    Goals has been harmed by Farai’s conduct and is entitled to such relief as set forth

in the Contract.

                                      COUNT TWELVE
                                    AGAINST CHRISMARY
                                     (Breach of Contract)

       242.    Plaintiffs repeat and reallege the preceding paragraphs as set forth herein.

       243.    As a condition of employment, Chrismary signed an agreement with Goals that

included certain terms related to the protection of Goals trade secrets.

       244.    There was consideration, detriments, mutuality and a meeting of the minds.

       245.    Defendant Chrismary breached this agreement by, inter alia, stealing internal and

confidential business records of Goals after termination and providing it to Isis and Surgery411

for the purpose of harassing and otherwise causing harm to Goals

       246.    Consistent with the terms of the agreement, Goals is entitled to injunctive relief,

damages, liquidated damages and legal fees and costs for such violations.

       247.    Goals has been harmed by Chrismary’s conduct and is entitled to such relief as set

forth in the Contract.

                                      COUNT THIRTEEN
                                      AGAINST NATASHA
                                       (Breach of Contract)

       248.    Plaintiffs repeat and reallege the preceding paragraphs as set forth herein.

       249.    As a condition of employment, Natasha signed an agreement with Goals that



                                                -36-
   Case 1:19-cv-00162 Document 1 Filed 01/09/19 Page 37 of 104 PageID #: 37



included non-solicitation and non-competition terms.

        250.   There was consideration, detriments, mutuality and a meeting of the minds.

        251.   Defendant Natasha breached this agreement by, inter alia, communicating with

other employees and former employees of Goals, seeking to have them terminate their employment

with Goals and work with Shokrian and Irina as well as EBC.

        252.   Consistent with the terms of the agreement, Goals is entitled to injunctive relief,

damages, liquidated damages and legal fees and costs for such violations.

        253.   Goals has been harmed by Natasha’s conduct and is entitled to such relief as set

forth in the Contract.



                                      COUNT FOURTEEN
                           AGAINST SHOKRIAN AND MILLENNIAL
                         (Conversion in Violation of New York Common Law)

        254.   Plaintiffs repeat and reallege the preceding paragraphs as if set forth in full herein.

        255.   As set forth above, Shokrian and Millennial agreed to provide services to Goals’

patients for remuneration with the understanding that they were solely Goals’ patients.

        256.   As set forth above, Shokrian, while patients were under anesthesia, coerced patients

of Goals to obtain additional services but, rather than pay Goals, pay Shokrian and/or Millennial

directly.

        257.   Without commenting on the ethics and professional conduct of Shokrian by acting

in such a way, any remuneration from those patients should have been to Goals and not Shokrian.

        258.   Thus, Shokrian converted the property of Goals to himself and as a result, Goals

has been harmed.

        259.   Goals is entitled to an equitable accounting of Shokrian and/or Millennial’s books



                                                -37-
   Case 1:19-cv-00162 Document 1 Filed 01/09/19 Page 38 of 104 PageID #: 38



to determine the income improperly obtained.

                                       COUNT FIFTEEN
                                AGAINST ALL DEFENDANTS
                      (Trade Libel in Violation of New York Common Law)

       260.    Plaintiffs repeat and reallege the preceding paragraphs as if set forth in full herein.

       261.    As set forth above, and with a purpose to cause harm to Goals, Defendants

conspired together, willfully or unwilfully, to publish false, misleading, and otherwise derogatory

facts about Plaintiffs on social media.

       262.    The type of material published by Defendants is of the kind which is calculated to

prevent others from dealing with the Plaintiffs in their business.

       263.    The conduct of Defendants was and is detrimental to Plaintiffs’ business dealings

and such detriments may be demonstrated by way of lost dealings, lost employees, and other

detriments to the business dealings of Plaintiffs.

       264.    Indeed, as a result of this conduct, Defendants have suffered losses well in excess

of $100,000.00 and this amount continues to grow.

                                      COUNT SIXTEEN
                             AGAINST DEFENDANT SHOKRIAN
                      (Harassment in Violation of New York Common Law)

        265.   Plaintiffs repeat and reallege the preceding paragraphs as if set forth in full herein.

        266.   After Shokrian and Plaintiffs separated due to Shokrian’s conduct, Shokrian

proceeded to use a text message to harass, alarm, annoy, torment, terrorize and otherwise cause

harm to Plaintiffs.

        267.   Shokrian’s use of social media and electronic messaging systems to communicate

with current and former employees to solicit them to leave Goals and provide him information is

for the purpose to harass, alarm, annoy, torment, terrorize and otherwise cause harm to Plaintiffs.



                                                -38-
   Case 1:19-cv-00162 Document 1 Filed 01/09/19 Page 39 of 104 PageID #: 39



        268.   Shokrian’s conduct as set forth herein has harassed, alarmed, annoyed, tormented,

terrorized and caused harm to Plaintiffs.

        269.   Shokrian will continue this conduct unless permanently enjoined from doing so.

        270.   The conduct of Shokrian is extreme and done with reckless disregard for the harm

which may result thereof.

        271.   As harm has resulted, punitive damages are warranted.

                                     COUNT SEVENTEEN
                                AGAINST ALL DEFENDANTS
                (Violations of the Defend Trade Secrets Act, 18 U.S.C. 1836, et
                                seq., and Conspiracy to Violate)

       272.    Plaintiffs repeat and reallege the preceding paragraphs as if set forth in full herein.

       273.    As set forth herein, Plaintiffs own and possess certain confidential and trade secret

documents and information as alleged above that relate to their customer lists, processes, and

records.

       274.    Plaintiffs’ confidential and trade secret documents and information relate to

products and services used, sold, and ordered in, or intended to be used, sold and/or ordered in

interstate and/or foreign commerce.

       275.    Plaintiffs have taken reasonable steps to protect the secrecy of its confidential and

trade secret documents and information, including the secrecy of the information alleged to have

been misappropriated by the Defendants, to wit their client lists and other confidential information.

       276.    Defendants have misappropriated the confidential information and trade secrets in

the improper and unlawful manner as set forth herein and have refused and failed to return such

information and have otherwise attempted to conceal their theft of such information.

       277.    Defendants misappropriation of Plaintiffs’ trade secrets caused, and will continue

to cause, substantial injury including, but not limited to, actual damages, lost profits, harm to their

                                                 -39-
   Case 1:19-cv-00162 Document 1 Filed 01/09/19 Page 40 of 104 PageID #: 40



reputation, additional costs to protect, and diminution in value of the trade secrets.

       278.    Defendants’ misappropriation of Plaintiffs’ trade secrets was intentional, knowing,

willful, malicious, fraudulent and oppressive.

       279.    As a result of Defendants’ conduct, Plaintiffs have been harmed and damaged, and

are entitled to damages as well as injunctive relief, counsel fees, punitive damages, and an

equitable accounting of all of defendants’ records to calculate the income derived from their

misappropriation of Plaintiffs’ trade secrets.

                                  COUNT EIGHTEEN
                             AGAINST ALL DEFENDANTS
       (Misappropriation of Trade Secrets in Violation of the New York Common Law)

       280.    Plaintiffs repeat and reallege the preceding paragraphs as if set forth in full herein.

       281.    As set forth herein, Plaintiffs own and possess certain confidential and trade secret

documents and information as alleged above that relate to their customer lists and financial records.

       282.    Plaintiffs’ confidential and trade secret documents and information relate to

products and services used, sold, and ordered in, or intended to be used, sold and/or ordered in

interstate and/or foreign commerce.

       283.    Plaintiffs have taken reasonable steps to protect the secrecy of its confidential and

trade secret documents and information, including the secrecy of the information alleged to have

been misappropriated by the Defendants, to wit their client lists.

       284.    Defendants have misappropriated the confidential information and trade secrets in

the improper and unlawful manner as set forth herein and have refused and failed to return such

information and have otherwise attempted to conceal their theft of such information.

       285.    Defendants misappropriation of Plaintiffs’ trade secrets caused, and will continue

to cause, substantial injury including, but not limited to, actual damages, lost profits, harm to their



                                                 -40-
   Case 1:19-cv-00162 Document 1 Filed 01/09/19 Page 41 of 104 PageID #: 41



reputation, additional costs to protect, and diminution in value of the trade secrets.

       286.    Defendants’ misappropriation of Plaintiffs’ trade secrets was intentional, knowing,

willful, malicious, fraudulent and oppressive.

       287.    As a result of Defendants’ conduct, Plaintiffs have been harmed and damaged, and

are entitled to damages as well as injunctive relief, counsel fees, punitive damages, and an

equitable accounting of all of defendants’ records to calculate the income derived from their

misappropriation of Plaintiffs’ trade secrets.

                                    COUNT NINETEEN
                               AGAINST ALL DEFENDANTS
            (Violations of the Racketeer Influenced and Corrupt Organizations Act)

       288.    Plaintiffs repeat and reallege the preceding paragraphs as if set forth in full herein.

       289.    Consistent with the applicable standards, the Defendants constitute an “enterprise”

as defined pursuant to 18 U.S.C. § 1961(4) that is involved in interstate and foreign commerce.

       290.    As set forth herein, the Defendants, working together, have, since at least the end

of 2018, colluded and otherwise conspired with each other, for the purpose of causing harm to

Plaintiffs, to misappropriate Plaintiffs trade secrets, to commit fraud against Plaintiffs, as would

be a violation of 18 U.S.C. §§ 1831 and 1832.

       291.    The conduct of the Defendants was for the purpose of economic gain by the

Defendants to the detriment of the Plaintiffs.

       292.    The conduct of the defendants, in conspiring together to steal trade secrets, have

cost Plaintiffs economic damages well in excess of $1,000,000.00 and such damages were not only

foreseeable by the Defendants, but an intent of the Defendants.

       293.    Similarly, Defendants, working together have, since at least the end of 2018,

colluded and otherwise conspired with each other, for the purpose of causing harm to Plaintiffs, to


                                                 -41-
   Case 1:19-cv-00162 Document 1 Filed 01/09/19 Page 42 of 104 PageID #: 42



misappropriate and criminally infringing upon the copyrights of Plaintiffs, as would be a

violation of 18 U.S.C. § 2319.

       294.    The conduct of the Defendants was for the purpose of economic gain by the

Defendants to the detriment of the Plaintiffs.

       295.    The conduct of the defendants, in conspiring together to steal trade secrets, have

cost Plaintiffs economic damages well in excess of $1,350,000.00 and such damages were not only

foreseeable by the Defendants, but an intent of the Defendants.

       296.    Pursuant to the civil provisions of RICO, Plaintiffs have been harmed, damaged,

and are entitled to treble damages and costs of suit including attorneys’ fees.

                                     COUNT TWENTY
                                 AGAINST ALL DEFENDANTS
                                   (Conspiracy to Defraud)

       297.    Plaintiffs repeat and reallege the preceding paragraphs as if set forth in full herein.

       298.    As set forth above, the Defendants, together, either intentionally or as unwitting co-

conspirators, have conspired with one another to defraud the public for the purpose of causing

harm to Plaintiffs.

       299.    Such conduct has occurred through a concerted effort to post fraudulent, false,

defamatory and otherwise improper information on social media in an effort to cause economic

harm to Plaintiffs.

       300.    As a result of the conduct of the Defendants, Plaintiffs have been harmed and

damaged.

                                  COUNT TWENTY-ONE
                              AGAINST ALL DEFENDANTS
               (Tortious Interference and Conspiracy to Tortuously Interfere)

       301.    Plaintiffs repeat and reallege the preceding paragraphs as if set forth in full herein.



                                                 -42-
    Case 1:19-cv-00162 Document 1 Filed 01/09/19 Page 43 of 104 PageID #: 43



        302.    As set forth above, the Defendants, individually and/or together, either intentionally

or as unwitting co-conspirators, have conspired with one another to interfere with the contractual

agreements that Plaintiffs have with both their patients and their employees to cause, or attempt to

cause, such parties to cancel or otherwise breach their agreements with Plaintiffs to cause harm to

Plaintiffs.

        303.    Such conduct was malicious and with the intended purpose to cause the

interference.

        304.    Similarly, the interference was intentional and without justification.

        305.    As a result of the conduct of the Defendants, Plaintiffs have been harmed and

damaged.

                                   COUNT TWENTY-TWO
                                 AGAINST ALL DEFENDANTS
                                  (Defamation/Slander/Libel)

        306.    Plaintiffs repeat and reallege the preceding paragraphs as if set forth in full herein.

        307.    As set forth above, each so far named defendant has defamed Plaintiffs, either

verbally or in writing, for the malicious purpose of causing reputational and other harm to Plaintiffs

and to cause financial or other damages to Plaintiffs

        308.    As a result of the conduct of the Defendants, Plaintiffs have been harmed and

damaged.

                                   COUNT TWENTY-TWO
                                 AGAINST ALL DEFENDANTS
                                       (Libel, per se)

        309.    Plaintiffs repeat and reallege the preceding paragraphs as if set forth in full herein.

        310.    These defendants have, on social medial, written and falsely claimed that these

Plaintiffs have violated the law, are criminals, or have acted in violation of their obligations and



                                                 -43-
   Case 1:19-cv-00162 Document 1 Filed 01/09/19 Page 44 of 104 PageID #: 44



duties imposed upon medical practices for the malicious purpose of causing reputational and

financial harm.

       311.   As a result of the conduct of the Defendants, Plaintiffs have been harmed and

damaged.

        WHEREFORE, Plaintiffs respectfully request that the Court enter judgment in their

 favor, and against the Defendants, jointly and severally as applicable, as follows:

       A. Enjoin, preliminarily and permanently, Defendants from:

              a.    Using any reproduction, counterfeit, copy or colorable imitation of the

                   GOALS trademarks (as defined herein) for and in connection with any not

                   authorized by Plaintiffs;

              b.    Engaging in any course of conduct likely to cause confusion, deception or

                   mistake, or to injure Plaintiffs business reputation or dilute the distinctive

                   quality of the GOALS trademark;

              c.    Using any false description or representation, including words or other

                   symbols tending falsely to describe or represent Defendants’ unauthorized

                   service as being those of Goals, or sponsored by or associated with Goals, and

                   from offering such goods into commerce;

              d.    Further infringing the Goals’ trademark by manufacturing, producing,

                   distributing, circulating, selling, marketing, offering for sale, advertising,

                   promoting, renting, displaying or otherwise disposing of any services not

                   authorized by Goals that bear any simulation, reproduction, counterfeit, copy

                   or colorable imitation of the GOALS trademark;

              e.    Using any simulation, reproduction, counterfeit, copy or colorable imitation



                                               -44-
Case 1:19-cv-00162 Document 1 Filed 01/09/19 Page 45 of 104 PageID #: 45



               of the GOALS trademark in connection with the promotion, advertisement,

               display, sale, offering for sale, manufacture, production, circulation or

               distribution of any unauthorized services in such fashion as to relate or connect,

               or tend to relate or connect, such services in any way to Goals, or to any services

               sold, manufactured, sponsored or approved by, or connected with Goals;

          f.    Making any statement or representation whatsoever, or using any false

               designation of origin or false description, or performing any act, which may or

               is likely to lead the trade or public, or individual members thereof, to believe

               that any services provided, distributed, or sold by the Defendants are in any

               manner associated or connected with Goals, or are sold, manufactured, licensed,

               sponsored, approved or authorized by Goals;

          g.    Infringing the GOALS trademark, or Plaintiffs’ rights therein, or using or

               exploiting the GOALS trademark, or diluting the GOALS trademark; and

          h.    Effecting assignments or transfers, forming new entities or associations or

               utilizing any other device for the purpose of circumventing or otherwise

               avoiding the prohibitions set forth in any Final Judgment or Order in this action;

                 i.    Soliciting employees, both current or former, of Plaintiffs to work for
                       Defendants;

   B. Awarding actual damages, trebled, and an award of all profits that Defendants derived

      from using the Avatar trademark, trebled as provided by 15 U.S.C. § 1117;

   C. Awarding counsel fees and costs of suit as provided by 15 U.S.C. § 1117;

   D. Awarding statutory damages, pursuant to 15 U.S.C. § 1117 (c)(1) in the amount of Two

      Hundred Thousand Dollars ($200,000.00);

   E. Awarding statutory damages, pursuant to 15 U.S.C. § 1117 (c)(2) in the amount of Two

                                            -45-
Case 1:19-cv-00162 Document 1 Filed 01/09/19 Page 46 of 104 PageID #: 46



      Million Dollars ($2,000,000.00) for willful use of the GOALS trademark;

   F. Awarding statutory damages in the amount of One Hundred Thousand Dollars

      ($100,000.00) pursuant to 15 U.S.C. § 1117 (d);

   G. Actual damages for the violations of N.Y. Gen. Bus. Law §§ 349 and 350.

   H. Compensatory damages;

   I. Liquidated damages as applicable pursuant to the corresponding contractual terms;

   J. Actual, nominal and punitive damages for the defamation/slander/libel claims;

   K. Enjoin Defendants from the actual and threatened continued misappropriation of

      Plaintiffs’ trade secrets pursuant to 18 U.S.C. 1836(3)(A);

   L. Award actual damages for the misappropriation of trade secrets pursuant to 18 U.S.C.

      1836(3)(B)(i)(I);

   M. Order Defendants to disgorge any and all benefits and income to which they obtained

      and were unjustly enriched by cause of their misappropriation of Plaintiffs Trade

      Secrets 18 U.S.C. 1836(3)(B)(i)(II);

   N. Order a royalty as per 18 U.S.C. 1836(3)(B)(ii)

   O. Award exemplary damages in the amount of twice the damages awarded for trade secret

      misappropriation pursuant to 18 U.S.C. 1836(3)(C);

   P. Award compensatory and punitive damages for common law trade secret violations;

   Q. Award treble damages, punitive damages, and counsel fees and costs for violations of

      RICO pursuant to 18 U.S.C. § 1964;

   R. Awarding statutory damages, pursuant to 17 U.S.C. § 504 for willful infringement in

      the amount of $1,350,000.00;

   S. Awarding an equitable accounting of Defendants’ records;



                                          -46-
   Case 1:19-cv-00162 Document 1 Filed 01/09/19 Page 47 of 104 PageID #: 47



       T. Awarding actual damages and profits from Defendants’ infringement pursuant to 17

           U.S.C. § 504;

       U. Awarding damages for all amounts wrongfully obtained by Defendants from their use

           and infringement of Plaintiff’s copyrights, including any income derived therefrom;

       V. Awarding counsel fees and costs of suit as provided by 17 U.S.C. § 505;

       W. Award Punitive damages;

       X. Award counsel fees and costs of suit;

       Y. Award prejudgment and post-judgment interest; and

       Z. Any other such relief as the Court deems just and appropriate.

                                   JURY TRIAL DEMAND

       Pursuant to Fed.R.Civ.P. 38(b), Plaintiffs hereby demand a jury trial on triable issues raised

by this complaint.


Dated: January 8, 2019

                                              Respectfully submitted,

                                              /s/ Joshua M. Lurie
                                              Joshua M. Lurie, Esq. (JL7272)
                                              Lurie|Strupinsky, LLP
                                              15 Warren Street,
                                              Suite 36 Hackensack, New Jersey 07601
                                              Ph. 201-518-9999
                                              jmlurie@luriestrupinsky.com




                                               -47-
   Case 1:19-cv-00162 Document 1 Filed 01/09/19 Page 48 of 104 PageID #: 48



       U. Awarding damages for all amounts wrongfully obtained by Defendants from their use

           and infringement of Plaintiff’s copyrights, including any income derived therefrom;

       V. Awarding counsel fees and costs of suit as provided by 17 U.S.C. § 505;

       W. Award Punitive damages;

       X. Award counsel fees and costs of suit;

       Y. Award prejudgment and post-judgment interest; and

       Z. Any other such relief as the Court deems just and appropriate.




                                   JURY TRIAL DEMAND

       Pursuant to Fed.R.Civ.P. 38(b), Plaintiffs hereby demand a jury trial on triable issues raised

by this complaint.


Dated: January 8, 2019

                                              Respectfully submitted,

                                              /s/ Joshua M. Lurie
                                              Joshua M. Lurie, Esq. (JL7272)
                                              Lurie|Strupinsky, LLP
                                              15 Warren Street,
                                              Suite 36 Hackensack, New Jersey 07601
                                              Ph. 201-518-9999
                                              jmlurie@luriestrupinsky.com




                                               -48-
Case 1:19-cv-00162 Document 1 Filed 01/09/19 Page 49 of 104 PageID #: 49




                                                                    E
                                                                    X
                                                                    H
                                                                    I
                                                                    B
                                                                    I
                                                                    T

                                                                    A




                        EXHIBIT A
Case 1:19-cv-00162 Document 1 Filed 01/09/19 Page 50 of 104 PageID #: 50
Case 1:19-cv-00162 Document 1 Filed 01/09/19 Page 51 of 104 PageID #: 51
Case 1:19-cv-00162 Document 1 Filed 01/09/19 Page 52 of 104 PageID #: 52
Case 1:19-cv-00162 Document 1 Filed 01/09/19 Page 53 of 104 PageID #: 53
Case 1:19-cv-00162 Document 1 Filed 01/09/19 Page 54 of 104 PageID #: 54
Case 1:19-cv-00162 Document 1 Filed 01/09/19 Page 55 of 104 PageID #: 55
Case 1:19-cv-00162 Document 1 Filed 01/09/19 Page 56 of 104 PageID #: 56
Case 1:19-cv-00162 Document 1 Filed 01/09/19 Page 57 of 104 PageID #: 57
Case 1:19-cv-00162 Document 1 Filed 01/09/19 Page 58 of 104 PageID #: 58
Case 1:19-cv-00162 Document 1 Filed 01/09/19 Page 59 of 104 PageID #: 59
Case 1:19-cv-00162 Document 1 Filed 01/09/19 Page 60 of 104 PageID #: 60
Case 1:19-cv-00162 Document 1 Filed 01/09/19 Page 61 of 104 PageID #: 61
Case 1:19-cv-00162 Document 1 Filed 01/09/19 Page 62 of 104 PageID #: 62
Case 1:19-cv-00162 Document 1 Filed 01/09/19 Page 63 of 104 PageID #: 63
Case 1:19-cv-00162 Document 1 Filed 01/09/19 Page 64 of 104 PageID #: 64
Case 1:19-cv-00162 Document 1 Filed 01/09/19 Page 65 of 104 PageID #: 65
Case 1:19-cv-00162 Document 1 Filed 01/09/19 Page 66 of 104 PageID #: 66
Case 1:19-cv-00162 Document 1 Filed 01/09/19 Page 67 of 104 PageID #: 67
Case 1:19-cv-00162 Document 1 Filed 01/09/19 Page 68 of 104 PageID #: 68
Case 1:19-cv-00162 Document 1 Filed 01/09/19 Page 69 of 104 PageID #: 69
Case 1:19-cv-00162 Document 1 Filed 01/09/19 Page 70 of 104 PageID #: 70
Case 1:19-cv-00162 Document 1 Filed 01/09/19 Page 71 of 104 PageID #: 71
Case 1:19-cv-00162 Document 1 Filed 01/09/19 Page 72 of 104 PageID #: 72
Case 1:19-cv-00162 Document 1 Filed 01/09/19 Page 73 of 104 PageID #: 73
Case 1:19-cv-00162 Document 1 Filed 01/09/19 Page 74 of 104 PageID #: 74
Case 1:19-cv-00162 Document 1 Filed 01/09/19 Page 75 of 104 PageID #: 75
Case 1:19-cv-00162 Document 1 Filed 01/09/19 Page 76 of 104 PageID #: 76




                                                                    E
                                                                    X
                                                                    H
                                                                    I
                                                                    B
                                                                    I
                                                                    T

                                                                    B




                        EXHIBIT B
                 Case 1:19-cv-00162 Document 1 Filed 01/09/19 Page 77 of 104 PageID #: 77




                                               INDEPENDENT CONTRACTOR AGREEMENT




           THIS        AGREEMENT (the                    “Agreement”),           made       this    31st    day      of    July,    2018       by    and     between,      NYC

MEDICAL          PRACTICE, P.C.                  d/b/a    Goals     Aesthetics        and      Plastic     Surgery,        a New        York    corporation        having     its

principal place of business at 2792 Ocean Avenue, 2" Floor, Brooklyn, New York 11229 (the “Practice”) and
David     Shokrian,         M.D.       by    and through      his company,           MILLENNIAL                PLASTIC             SURGERY            PLLCa New York
Professional Limited Liability Company (the “Physician”) (each being referred to as a “Party” and may be referred

to    collectively     as   the   “Parties”).



           WHEREAS, the Practice is a provider of medical services as defined under the laws of the State of New

York and the United States, located in Brooklyn and Manhattan, New York, and primarily engaged in the practice

of plastic and reconstructive surgery; and


           WHEREAS, the                 Physician        is a licensed physician               under the      laws of the state of New York as well as a

Board Certified Plastic Surgeon; and


           WHEREAS, it is deemed to be to the                            mutual       advantage of the              Practice       and the      Physician to          create the

within agreement for the mutual benefit of both parties; and



           NOW,         THEREFORE, in                   consideration          of the    mutual       promises            contained       herein,     and     other      valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, and for the reasons set forth and in
consideration of the covenants and promises of the parties hereto, parties agree as follows:



 I.         EFFECTIVE DATE AND TERM. All of the parties’                                             rights and obligations under this Agreement shall

            be effective as of August                  1, 2018,    and   shall    continue for a term of Three                     (3)    Years,     until   the termination

            of this Agreement (the “Term”).                       This    initial    Term       shall extend for additional                   terms of One (1) Year by

            mutual      written         and    signed    agreement        of the      Parties       subject    to    the    terms       and   conditions       herein      unless

            modified         by    a    subsequent        writing      which        shall      be   incorporated           into    this   and       any    other   subsequent

            agreements as set forth hereinbelow.



 2.         TERMINATION. Termination.                             This Agreement may be terminated as follows:




            A.    Without         Cause.       The    Practice    or Physician may terminate this                         Agreement at         any time,       without cause,


                  upon ninety (90) days written                   notice to the other Party.                  Failure to      notify the other Party of the intent

                  to   terminate            without   cause   within     the    90-day      period    shall    be    deemed         a   breach      subject to     the   terms   of

                  this Agreement.




            B.    With       Cause.          Either   Party   may    terminate          this    Agreement           for    material       breach     of any      of the    terms,

                  conditions or provisions of this Agreement with at least fifteen (15)                                            days’      prior written        notice to the

                  other Party specifying the nature of the basis for termination and/or breach of this Agreement. During

                  the fifteen (15) day notice period, the breaching Party will have the opportunity to cure the breach, to

                  the extent possible,                        reasonable satisfaction of the non-breaching Party.




                                                                                                                                                                      Page | of 28
Case 1:19-cv-00162 Document 1 Filed 01/09/19 Page 78 of 104 PageID #: 78




C.   Immediate Termination. The Practice may terminate this Agreement immediately upon written notice

     to   the   Physician            in   the   event of any        of the    following:




                Death or disability of Physician; suspension, revocation, condition, expiration or other restriction

                of the licensure, certification and/or accreditation of Physician to perform services contemplated

                under this Agreement;

                Suspension or bar of Physician from participation in federal health care programs,
                Left Blank.

      iv.       Non-compliance                  with   the       general   and        professional      liability   insurance         requirements             set    forth    in

                the Agreement;

                Felony conviction or guilty plea in connection with indictment or charges alleging commission
                of a felony;

      vi.       The        return    of an       indictment,        criminal          complaint,       information         or civil    or   administrative              action

                filed      against the          Physician         where    the        allegations      made therein        raise    substantial             question    about

                the Physician’s ability to perform medical services, or may place a financial risk to the Practices,

                such as, for example, the prescribing of medicine that is defined as a controlled substance under

                Federal           or State      law, or the sexual           harassment or assault of a patient,                      whether at the               Practice    or

                elsewhere.            ;   or

     Vil.       The        Practice’s           reasonable         determination,           in   the    reasonable         discretion       of        the    Practice,        that

                Physician’s               immediate         termination          is    necessary,       because      the     Physician           poses        an     imminent
                danger to for the health and safety of its patients.


                  D.        Premature Termination                      by Physician/Liquidated Damages




                            If,   at any time within               any Term            as set forth      and   defined       in the     Independent Contractor

                           Agreement, Physician terminates this Agreement in a manner that violates Section 2(A) of
                           the Agreement,, then it is agreed by and between the Parties that the Practice will suffer an

                            irreparable harm to which no adequate remedy may be available.                                                   .        Further, in such a
                           situation, the amount of monetary damages to which the Practice may and will suffer will

                           be difficult if not impossible to quantify.                              Therefore,      in the event that such an occurrence

                           takes place, then, Physician shall                          pay to the      Practice     liquidated damages in the amount of

                           ONE Thousand                Dollars       ($1,000.00)           for each      day the    Physician          has provided the                Practice

                           notice of termination less than the 90 days required by Section 2(A) of the Agreement.                                                             The

                           sum      shall      represent     a   reasonable           amount     of damages based            upon     harm       to   which the        Practice


                           will suffer, both           in    lost income and losses relating to the                        loss of services of the Physician.

                           Such liquidated damages may be withheld from any funds due and owing to the Physician

                       .   from      the    Practice.




                                                                                                                                                                     Page 2 of 28
       Case 1:19-cv-00162 Document 1 Filed 01/09/19 Page 79 of 104 PageID #: 79

FE.               ations     Upon          Termination.             Upon          termination           of this        Agreement                    for    any     reason      whatsoever,

      Physician will continue to provide services to patients, as necessary, and to cooperate with the Practice
      to    transition       patients        to    other physicians                in   a    manner that          ensures          medically              appropriate        continuity       of

      care.       The    terms       of this       Agreement,            including            the    compensation             amounts set                  forth    herein,    shall    apply


      to    Physician’s          provision          of such        post-termination                  services     as   referenced              herein,        or within       the    scope    of

      treatment          and    within       the        industry    standard            for   continued        treatment            related          to    such    procedure         or care.




INDEPENDENT CONTRACTOR STATUS.



A.    The         Physician      shall       be     deemed         an     independent               contractor         associated              with        the     Practice    and     not    an

      employee or partner of the Practice.                                   As such, Physician shall have the freedom to accept or reject
      work         offered      by    the    practice        and    shall         set   his/her own            hours     of work               at    any     location       related     to   the

      Practice and time away from the                              locations            related to the         Practice.            Similarly,             nothing herein            shall   bar

      the Physician from providing a substitute for certain services as provided by the Practice, if Physician

      is    not    available          to    provide        these     services           as     requested,         although              Practice           shall    have     the    sole     and

      exclusive right to reject any substitute Physician.                                            Any intended substitute shall be bound to the terms

      herein       and     equally or similarly qualified as                                Physician.        Any      intended           substitute from                Physician shall

      be     identified         and    said       qualification          provided             to    Practice    no     less    that       fourteen           (14)     days     prior to      the

      intended substitution to permit the Practice to consult with said                                                   substitute to determined,                            in their sole

      discretion, whether they will permit substitute to perform the services of Physician.                                                                              Physician shall

      be     solely      responsible              for    ensuring        that     the       terms     and     conditions            herein           are    complied          with    by     any

      substitute and shall                  indemnify and defend the Practice with respect to any acts by any substitute.




  .   The     Physician          shall      not     be    treated       as   an    employee            with    respect        to    the       services           performed         hereunder




      for    federal       or    state       tax        purposes.        The      Physician           shall     provide            to    the        Practice        an   IRS       Form      W9

      concurrent with the execution of this Agreement which provides the Tax Identification Number, not
      their Social         Security Number,                  and        shall     be paid on an             IRS    Form        1099 basis and the Practice will not

      withhold           any     Federal,          State     or    Local          Income            Taxes,     Social         Security,              Unemployment                  Taxes     for

      Physician or make any other employment related withholdings from any funds paid to the Physician
      by the Practice, regardless of the source of the funds. The Physician is PERSONALLY responsible
      for, and agrees to pay, any and all such taxes and amounts due and will maintain all expense records

      as    required       by    law.


  .   In     an    independent              contractor        relationship,                  the    Practice       provides              no     Worker’s             Compensation             or




      Unemployment Insurance coverage of any kind for the Physician. The Physician is hereby notified
      that    if Workers             Compensation             Insurance             coverage           is   desired,      the       Physician               must     personally obtain

      coverage directly from a licensed insurance carrier at the Physician’s sole expense.



WORK. LOGATION. As an independent contractor of the Practice, the                                                                              Physician shall be granted a

limited-dicense, for the duration of this Agreement,-to conduct all                                                                     patient/client consultations and
           diiresat of the offices of the Practice.                                            ee




                                                                                                                                                                                Page 3 of 28
 Case 1:19-cv-00162 Document 1 Filed 01/09/19 Page 80 of 104 PageID #: 80




  NO          EXCLUSIVITY. Nothing herein shall bar the Physician from providing medical services as either
  an       employee of,            or   in     any    other     relationship       to,   any   other     health     care    provider.       Nothing     in   this    Agreement


  shall prevent the Practice from working with other physicians.



  COMPENSATION. The Physician will be paid on a per procedure basis in accordance with the Payment

  Schedule attached to this Agreement as Schedule A, which is incorporated                                                            into this Agreement.                Payment

  will      be made to            Physician            every two weeks, or as agreed                     in    writing..       Any    late payments shall             be subject

  to   a    late    fee    of    12%    per year,




  FEES             FOR          SERVICES.                Notwithstanding                 anything       to    the     contrary,       the    Physician       shall        have    no

  ownership interest in any amounts owned or collected by the Practice for medical services performed by
 the       Physician            pursuant to           this    Agreement.         The      Physician          hereby      unconditionally          assigns to        the   Practice

 all    amounts owned or collected                             for medical         services      performed          by the     Physician         during the Term, or any

 subsequent term(s), and shall assist the Practice in billing and collecting such amounts, which shall be the
 sole and exclusive property of the                                  Practice.   Upon       request of the          Practice, the        Physician      shall execute and

 deliver           such     additional           documents              and   instruments          as    may        be    necessary         to   evidence      or     effect      the

 assignment of fees, including without limitation, any documents necessary in order to allow the Practice
 to    bill    and    collect       all      amounts           owed     for   medical       services         performed         from    any       insurance    carrier       or   any

 other third-party payors.




 DUTIES. The Practice shall designate the patients/clients to which the Practice requests that the Physician

 consult           with     and/or        to    perform          any     desired     and       advisable        medical        and     surgical      procedures           on     said

 patients/clients, as well as any required pre and post-operative care.                                                   Subject to the terms herein, Physician
has the right to reject providing services to any patient for any reason subject to the terms herein.



MEDICAL RECORDS. The Physician agrees to complete all required charting in the medical record of

every patient/client serviced                           by the Physician            in a prompt and timely manner and in accordance with any

applicable policies and procedure of the Practice (a copy of which shall be provided to the Physician and
the    execution            of the        within        Agreement          shall    constitute          acknowledgment                of receipt     and     review        of said

policies and procedures).                            The ownership and                   right of control             of all    reports,         records and supporting
documents prepared                      in     connection            with the services contemplated                       herein shall       vest exclusively with the

Practice and              shall    remain,           at all   times, at the office where services are provided;                                  provided, however, that

the    Physician           shall    have        such         right   of access      to    such   reports,       records        and    supporting documentation                    as

necessary for the provision of professional services under this Agreement or for such matters as reasonably

requested by Physician before or after termination of this Agreement.


COMPLIANCE. All parties shall at all times comply with all Applicable Law including, without
limitation: (a) the Social Security Act and its implementing regulations; (b) CMS regulations,
pe                        guidance,             and      memoranda,              including        all        CMS         accountability          provisions         (42     CFR




                                                                                                                                                                    Page 4 of 28
      Case 1:19-cv-00162 Document 1 Filed 01/09/19 Page 81 of 104 PageID #: 81



     422.504(i)(3)(ii) and 422.504(i)(4)(v));                           (c) the     Health        Insurance             Portability and             Accountability Act
     (“HIPAA”) and its implementing regulations; (d) the Health Information Technology for Economic and
     Clinical Health and regulations promulgated thereunder (“HITECH Act”); (e) the federal Anti-Kickback

     Statute, as codified            in 42    U.S.C.          §   1320a-7b (“Anti-Kickback                     Statute”), and        State equivalents; (f) the

     federal      prohibition       against     physician           self-referrals        of     Medicare         patients,     as       codified       in    42    U.S.C.      §

     1395nn (“Stark Law”), and State equivalents: (g) the False Claims Act, as codified                                                       in 31    U.S.C. §§ 3729-

 3733, and State equivalents; (h) the Deficit Reduction Act of 2005 and its implementing regulations; (i)

 all    applicable         State    laws     and    regulations,         and     any     State    laws    regarding         patients’         advance         directives     as

 defined          in the   Patient Self Determination                    Act (P.L.        101-58);       and     all    standards,       rules and           regulations of

 all accreditation bodies which                         have jurisdiction over the subject matter of this Agreement or the Parties’

 performance of their duties hereunder.                              The list above is non-exclusive, and All parties agree to comply
 with       all    applicable        laws    and,        if   necessary,        assist    one     another        with      respect       to   these     and        any   other

 obligations as required by any state or federal law.


 FRAUD AND ABUSE. All parties shall                                     at all    times comply with all                  federal and          state    fraud and abuse

 laws and          regulations       including,          but not     limited to, the Anti-Kickback                       Statute,    Stark          Law, and the False

 Claims Act.




NON-DISCRIMINATION. All                                       parties   shall    render services           to     all    patients    in       the     same     manner,       in

accordance with the same standards, and within the same time availability, as to its other patients. Neither

Provider nor the              Practice,      shall       refuse to      render services to any patient based                        on    the   patient’s race,          age,

sex,     sexual orientation,            national origin,            religion,     color,    health       status    or     handicap,       Benefit       Plan       or source

of payment.




PHYSICIAN’S REPRESENTATIONS. The Physician represents and warrants that:



A.     The Physician           is a qualified physician duly licensed to practice medicine                                      in New York State.




B.     The        Physician    has    obtained          a Tax      Identification Number from the                        IRS   for their business dealings as

       an   independent         contractor.




C.     The        Physician’s       license        or    certification      in    any     state    is    not     currently      being          and     has     never     been

       suspended, revoked, restricted, or deemed to be probationary;


D.     The Physician           is   not currently             being and    has     never been           reprimanded,           sanctioned, or disciplined                  by


       any licensing or accrediting board;



E.     Theis ire no          pending professional                  liability actions           against     the    Physician         and       there    has     never     been

       enteredagainst him a final judgment in a professional liability action and no action, based on an




                                                                                                                                                               Page 5 of 28
     Case 1:19-cv-00162 Document 1 Filed 01/09/19 Page 82 of 104 PageID #: 82



               allegation of professional liability or malpractice by the him has ever been settled by payment to the
               plaintiff;


     .         The       Physician        is    not     currently             and      has     never            been    denied          membership            or   reappointment              of




               membership on the medical staff of any hospital, and none of his clinical privileges have ever been
               suspended, curtailed, or revoked;


         .     As   of   the    date   hereof,    the     Physician             has    not   been         the   subject   of     any    report    or    disclosure       to   the   National




               Practitioner Data Bank;




     .        Throughout           the   Term,    the         Physician            shall     immediately           notify      the     Practice    in   the   event   of      any:




               i.    Suspension, revocation or restriction of any state                                          license or certification;



              ii.    Reprimand, sanction or disciplinary action by any licensing or accreditation                                                             board;



             ili.    Professional         liability actions;



             iv.    Denial of membership or reappointment to any affiliated hospital                                                         or the suspension or curtailment

                    of any clinical            privileges;          and




              v.    Report       or    disclosure       against           him   to    the    National           Practitioner          Data   Bank.




             Throughout the Term of this Agreement, the Physician shall be solely responsible for keeping his or
             her medical          license and medical credentialing current and effective and shall                                                     be solely responsible for

             any renewal fees.



COURSE OF CONDUCT.




A.           The     Physician         agrees     to    act    in   a     competent and              professional         manner in            carrying out his or her duties

             under       this    Agreement             and    agrees         that     he     shall        make all      clinical        decisions        using     his    best medical

             judgment consistent with the most current standards in the industry.


 .           The     parties     agree     to    conform            to,   and      abide      by,    all    laws,      rules    and      regulations,         codes      of   ethics,   and




             policies that are binding upon or applicable to physicians in the State of New York.


 .           The    parties      agree    to    conduct        his      or   her     business        in    accordance          with   the     rules,    policies    and       procedures




             of the Practice.


MALPRACTICE INSURANCE. Throughout the Term of this Agreement, the Physician shall procure
professional malpractice insurance with coverage of at least One Million Dollars ($1,000,000) per



                                                                                                                                                                              Page 6 of 28
         Case 1:19-cv-00162 Document 1 Filed 01/09/19 Page 83 of 104 PageID #: 83



occurrence              and    Three         Million         Dollars          ($3,000,000)              aggregate.     Physician             shall    add       the    Practice       locations


to       his   list    of practice      locations.




INDEMNIFICATION. To the extent permissible by law.:



A.        The     parties      agree     to    indemnify            and        hold        harmless       the other party,         its       principals,         employees,           officers,

          agents and representatives from, and against, any losses, costs. damages. and expenses resulting from

          claims        for    bodily        injury       arising        out        of the        indemnifying                     acts,       omissions,              including        but    not

          limited to breaches and misreprsentations in connection                                                  with this Agreement.




     .    The         Physician    agrees          that      in    no         event       including.       but   not   limited         to.    nonpayment              by      Practice,        the




          Practice’s determination that services were not Medically Necessary, the                                                                 Practice’s insolvency, or the

          Practices’           breach        of    this      Agreement.                   shall    Physician       bill.    charge.          collect       a     deposit          from,      seek

          compensation, remuneration or reimbursement from, or have any recourse against any patient of the
          Practice, or persons other than the Practice acting on any patient’s behalf, for amounts that are the

          legal obligation of Practice. The Parties agree that this provision shall be construed for the benefit of
          patients.


AUTHORIZATION TO WORK IN THE                                                               UNITED STATES. The                      Physician           represents and warrants

that he          is   authorized        to    legally        work        in    the    United       States and      shall    immediately              furnish          proof of the same

to       the   Practice.




MISCELLANEOUS PROVISIONS.




A.        INTEGRATION.                        This      Agreement                   and     the    attached      Schedules         A-D,         which           are    incorporated            by

          reference, contain the entire understanding between the parties and supersedes any prior discussions

          negotiations, agreements or understandings.


          AMENDMENTS. This                              Agreement               may         not    be   altered,    amended,           canceled,           revoked           or    otherwise

          modified except by written agreement subscribed by the Physician and the Practice.



          SURVIVAL               AND          MODIFICATION                           OF      PROVISIONS. In                the   event        that    any       one     or    more     of the

          provisions or portion of any provision of a provision of this Agreement is held to be invalid, unlawful
          or    unenforceable,               the   invalid,         unlawful                or    unenforceable        provision             (or    portion           thereof)       shall    be


          construed           or modified          so   as    to   provide            the    Parties with        the   maximum           protection             that    is   valid,    lawful

          and     enforceable,           consistent               with        the     intent       of   the   Physician          and     Practice          in     entering          into     this

          Agreement. If such provision (or portion thereof) cannot be construed or modified so as to be valid,
          lawful       and    enforceable, that provision                            (or portion        thereof) shall       be construed             as    narrowly as possible




                                                                                                                                                                                  Page 7 of 28
                   Case 1:19-cv-00162 Document 1 Filed 01/09/19 Page 84 of 104 PageID #: 84



         and       shall    be    severed         from     the    remainder of this               A


         remain in effect and be construed as broadly as possible, as if such invalid, unlawful or unenforceable
         provision (or portion                thereof) had never been contained                                    in this Agreement



D.       NOTICES.                All    required        notices must be           in writing and will                     be considered given when delivered:




              i.         Personally,        with a signed acknowledgment:




             ii.       By       registered        or    certified    mail,       return    receipt        requested,              addressed        as    follows     (or any    other

                       address that is specified in writing by either party):




                       If to Practice: Goals Aesthetics and Plastic Surgery, 2790 Ocean Ave, 2™ Floor, Brooklyn,
                       New York           11229




                       If to Physician:                clo Raymond           Iryami, Esq., Raymond                              Iryami    Law Firm            P.C. 305 Madison
                       Avenue, 46" Floor, New                       York, New           York       10165: or



          lil.           By e-mail at the address the following e-mail address, provided, no “Undeliverable” message

                       is received:

                       If to Practice:

                       If to Physician:


    -
        WAIVER. The                    failure     of a    Party to    insist      upon         strict   performance               of any obligation            or provision      of

        this Agreement shall not be construed as a waiver thereof nor deprive that Party of the right thereafter

        to    insist     upon     the    strict    performance         of any       obligation           or    provision          of this       Agreement.




.       REMEDIES.                  The    remedies          provided        in   this   Agreement                  and    the    attached        schedules     are    cumulative.




        Unless otherwise specified, a party who asserts a right or seeks a remedy may also assert other rights

        or   seek      other     remedies.




    .   HEADINGS                  AND      SYNTAX:              The    headings           set    forth        in    this    Agreement            are    for   convenience       and




        reference only and are not intended to modify, limit, enlarge, describe or affect in any way the content,

        scope or intent of this                   Agreement.          All    references           made and               pronouns used shall              be construed in the

        singular or the plural and in such gender as common sense and circumstances indicate and require.


    .   CONSTRUCTION                       AND           INTERPRETATION.                         This     Agreement               shell     be    deemed       as    having    been




        prepared by the joint efforts of the Parties.                              The Parties acknowledge and agree that the usual rules of
        construction, to the effect that ambiguities in a document are to be resolved against the drafting party,

        shall      not     be    employed          in     the    interpretation         of this          Agreement               and     that    this   Agreement       shall    be

        construed as if jointly prepared by all Parties.
     Case 1:19-cv-00162 Document 1 Filed 01/09/19 Page 85 of 104 PageID #: 85




         CHOICE OF                 LAW AND VENUE. This Agreement and any other documents referred to herein shall

         be governed by, construed, and enforced                                    in accordance with the laws of the State of New York without

         regard     to    conflicts             of laws          principles.           Any       disputes,      whether              related    to    the        enforcement          or
         interpretation of any clause or provision herein shall be adjudicated in the State or Federal Courts
         located in Kings County, New York.



         AUTHORITY: Each                        Party whose signature is affixed hereto represents and warrants that he or she is

         authorized       to       execute           this    Agreement           on    behalf of the         entity        or    individual          on     whose        behalf his

         signature is affixed and that he or she is acting in the scope of such agency and authority.                                                                    Each Party
         specifically represents and warrants that no signatures other than those made on this Agreement are
         necessary       to    bind       the    Parties        to    all   of the    obligations     imposed         by    the       Agreement,           and     to    render this

         Agreement legal, valid and binding upon the Parties.



     .   FURTHER              ASSURANCES:                     Physician          and     Practice     agree     to   execute           such    other       documents            and   to




         take such other action as may be reasonably necessary to further the purposes of this Agreement.




 .       ORGANIZATION                          AND        AUTHORITY.             Each    of   the     Parties    represents            and     warrants,         with     respect     to




         itself or himself or herself only, that:



                    i.    if such party is an entity:




                              a.    it    is    duly        organized,        validly    existing,     and      in   good            standing    under           the    laws of its



                                    jurisdiction of incorporation and organization; and
                              b.    it has the requisite power and authority to enter into this Agreement and to perform all

                                    of its,      as    applicable,          obligations       under   this   Agreement;




                   ii.    the       execution             and   delivery       of this    Agreement          and     the    performance               by    such        party   of its

                          obligations under this Agreement has been authorized by all requisite action on its part;
                  iii.    there          are    no     other         persons    or    entities    whose       consent           or    joinder    to       this    Agreement           is

                          necessary to make fully effective those provisions of this Agreement that obligate, burden,

                          bind or apply to                   it or him/her, as applicable; and

                  iv.     it or he/she,              as     applicable,       has    not transferred,        assigned,          or ledged to          any third party, any

                          right set forth in this Agreement.


M.       CONSENTS                  AND APPROVALS; NO                            VIOLATIONS.              Each of the             Parties represents and warrants,

         with respect to            itself only,            that neither the execution              nor the delivery of this Agreement by any such

         Party, nor the performance by any such Party or its obligations hereunder will:


                    i.    Violate the certificate of incorporation,                               by-laws,      or any other organizational                        document of

                          such party;




                                                                                                                                                                        Page 9 of 28
          Case 1:19-cv-00162 Document 1 Filed 01/09/19 Page 86 of 104 PageID #: 86



                            ii.     Conflict      in       any     material           respect       with     or    result      in   a   material       violation         or    breach       of.   or

                                    constitute         a       material         default   under,           any    material          contract,     agreement.            or    instrument          to

                                    which such             a   Party is a party; or

                           iil.     Violate      or    conflict          in     any   material        respect       with       any      rule,   regulation, judgment,                order        or

                                    decree     of any           court,         administrative         agency        or    governmental             authority          applicable       to    such

                                    party.



         N.   NO      THIRD-PARTY                      BENEFICIARIES.                          No      provision          of    this     Agreement             will    be     deemed        to    be

              construed            in   any way to             result     in    the creation of any right or obligation                           in   any person or entity not a

              party to this Agreement or not identified in this Agreement.



         O.   INDEPENDENT                      ATTORNEY                    REVIEW. Each of the                       Parties        represents         that,    before        executing this

              Agreement, each such Party has read this Agreement thoroughly, has consulted with legal counsel,
              and understands the meaning and effect of this Agreement.                                                     Each of the          Parties further represents that.

              in   executing            this   Agreement,                each     such    Party       is   fully    cognizant            of the    rights       being        granted    and/or

              relinquished pursuant to this Agreement and the consideration therefore.                                                              Additionally, should either
              Party to this Agreement fail or otherwise not have an attorney review this Agreement, the Party agrees
              and    acknowledges that the                       failure to have an                 attorney       review the document                  before         execution       is done

              on    their       own     free   will,       nobody        forced       them     to    execution          this   contract         without the           benefit   of   attorney


              review, they agree to be bound to the terms, and, should any dispute arise, they agree and understand

              that they waive and shall                         not use the argument or defense that they executed                                        this Agreement               lacking

              attorney consultation.                       The     failure to         retain    or    rely       upon     an    attorney        prior to       the     execution        of this

              Agreement, each party agrees and acknowledges, is a full waiver of the right to counsel review.




         The Undersigned enter this Agreement knowingly and voluntarily and do so with the full authority

of the Undersigned, and if a business entity, with the fully authority to                                                           bind said      entity.



IN   WITNESS        WHEREOF, the parties hereto have caused this Agreement to be duly executed as of the first date

written above.

PRACTICE 4:05               s     Aesthetics     and           Plastic    Surgery                                   PHYSICI




                                                                                                                    X




Attachments:

     =   Schedule A: Payment Schedule

     "   Schedule     B:        HIPAA      Confidentiality               Agreement           and     Training        Attestation




     «   Schedule     C:        Confidentiality            Agreement




                                                                                                                                                                               Page 10 of 28
             Case 1:19-cv-00162 Document 1 Filed 01/09/19 Page 87 of 104 PageID #: 87




      SCHEDULE A:          COMMISSION        SCHEDULE




                                    and/or fat transfer procedure or BBL:                   $1,000.00 per surgery




P                                         Plastic   Surgery                       PHYSICI




X                                                                                 X




By:
Title



        SCHEDULE B:        HIPAA CONFIDENTIALITY AGREEMENT AND TRAINING ATTESTATION



      This   HIPAA   Confidentiality    Agreement    applies   to   all   Goals     Aesthetics   and    Plastic   Surgery    Workforce

Members,      including:   employees,   independent    contractors,       medical     staff and other    health   care professionals,

volunteers; agency,    temporary and registry personnel; and house staff, students,               and interns.



        H IPAA PROTOCOL AND              PROCEDURES            FOR ALL       GOALS        AESTHETICS AND             PLASTIC

                                        SURGERY WORKFORCE MEMBERS




         Goals Aesthetics and    Plastic Surgery is committed to maintaining the strictest privacy and confidentiality

standards in the use and handling of any and all        medical     information we have access to.



         The Privacy Rule of the    Health   Insurance Portability and Accountability Act (‘HIPAA”) governs the use

and release of patient identifiable information by health care providers. The Office of Civil Rights is charged with

the responsibility for the Privacy Rule part of the law.




                                                                                                                            Page 11   of 28
              Case 1:19-cv-00162 Document 1 Filed 01/09/19 Page 88 of 104 PageID #: 88



            ecause     information is         so   readily       available          by    e-mail,     fax,    internet,    electronic    records it      can    easily   be   obtained


by people that do not need tom know the information and could potentially misuse the information.                                                                             HIPAA‘s
privacy rule addresses the following:


       |.     Greater restrictions            for the     use and         disclosure of personal health                     information:

       2.     Patients have more access to and control                               and       protection of their health            information;

       3.     Establishes appropriate safeguards that healthcare                                      providers must achieve to protect the privacy of health

              information;

       4,     Holds violators accountable with                           criminal         and civil       penalties that can        be   imposed if they violate patient’s

              privacy rights; and
       5.     Balances public responsibility to disclose some                                       forms of data to        protect public         health.




       All    Workforce Members of Goals Aesthetics and                                        Plastic       Surgery are considered “covered” entities, that is, a

people or organizations that have access to protected health information and share that information electronically.
As such, every Workforce Member, including Physician, is required                                                           to follow the HIPAA Privacy Rule(s).




                                                   PROTECTED HEALTH INFORMATION (PHD



             All Workforce Members are required to know what information                                                   is covered under the rule and the types of

information            they   are   legally        able   to    access        and    use.       Commonly          referred     to   as   individually        identifiable       health

information and protected health information or simply, PHI, both phrases are essentially the same and refer to
health       information or patient/client information that the patient/client shares with a health care entity (i.e.:                                                           Goals

Aesthetics        and     Plastic      Surgery).          This     includes,             but   is   not   limited   to:    information           regarding      a   patient/client’s

medical history, mental, or physical condition or treatment, as well as the patient/client’s family member records,

test   results,      conversations,           research         records        and   financial        information.




             Some information may not be considered PHI alone, but with other information                                                          it may be        like pieces to a

puzzle that could lead to the identification of patient/client.                                            For example, a zip code is not normally a piece of
information that can                identify a patient, but together with an insurance card and a telephone number, it is possible

to   identify     that   person      as   a   patient.         If the    information           can    reasonably      be    connected       to    the   person’s     identity,   then

it is considered PHI in that instance.




                               All health information that identifies an individual is considered                                                   PHI




             It does not matter if Goals Aesthetics and Plastic                                     Surgery     is responsible for creating the                 information or if

it   receives     it   from    another        source      such      as    a   hospital,        insurance        company       or    other   healthcare         office.   Under the

HIPAA law, it is treated the same, as confidential                                       information.




                                                   PHI can        be oral, written or electronic information




                                                                                                                                                                      Page 12 of 28
           Case 1:19-cv-00162 Document 1 Filed 01/09/19 Page 89 of 104 PageID #: 89




           A   simple    conversation between                  the    doctor     and    the    nurse   about     a    patient/client        and     the    diagnosis      is

 onsidered the same as written information or electronically communicated PHI



Examples of PHI include, but are not limited to:


      e    Physical     medical     and     psychiatric          records        including:      electronic:      paper;       photo;       video;    diagnostic      and




           therapeutic reports: and/or laboratory and pathology samples:
      e    Patient    insurance    and    billing    records;




      e    Computerized         patient   data;




           Visual observation of patients receiving medical care or accessing services;

      e    Verbal     information      provided      by   or    about    a   patient;    and/or




      e    Personal     information       such as:    name,          address,    telephone      number,    e-mail       and      social    security.




                                       RULES FOR THE                    USE AND DISCLOSURE OF PHI




           To “Use” PHI         means to access, view, examine, analyze and share information.                                      To “Disclose” PHI means

to   release to, transfer to     and   or make information               available to         someone    who is       not   an    Goals    Aesthetics and        Plastic


Surgery Workforce Member or to Goals Aesthetics and Plastic Surgery Workforce Member that is not authorized
to   receive   such   PHI.




Workforce Members may only Use and Disclose PHI for the following purposes:




      1.   Generally,     for   treatment,        payment        processing,       and    healthcare      operations             purposes.    The      law    deems it

           appropriate       for Workforce          Members to               access and       use certain      information           to    complete certain job
           responsibilities, accordingly, the patient/client does not need to provide written authorization to use and
           disclose such PHI;




      2.   If the   patient/client or authorized           individuals authorizes such                 use and       disclosure      in   writing;     and




      3.   If the patient/client or authorized             individual           demands that such         PHI        be disclosed         to the patient/client or

           authorized individual.



                                                                                UESTS NOT RELATED TO TREATMENT
               ROUTINE AND NON-ROUTINE RE



           [f information is directly related to the job responsibilities that each Workforce Member must do, generally

t can be disclosed.          If the information       is not within that Workforce Member’s job responsibility, then they must

go to the designated person            responsible        for requests and disclosures at Goals                      Aesthetics and          Plastic      Surgery and

advise that individual of that request.



                    GUIDELINES TO PROTECT THE PRIVACY OF HEALTH INFORMATION




                                                                                                                                                          Page 13 of 28
                       Case 1:19-cv-00162 Document 1 Filed 01/09/19 Page 90 of 104 PageID #: 90


                                                               HOW TO PROTECT PATIENT PRIVACY




PRIVACY
           I.    All    Workforce              Members         are   required       to    keep     patient       records       in    a    designated         area,    away        from     any    place

                 that is accessible to unauthorized individuals or casual viewers:

           2.    All    Workforce Members must refrain from discussin
                                                                                                           g any and all patient information in any public places.
                 and make sure all                formal and         informational
                                                                                            patient consultations are held in areas that have limited access
                 to    unauthorized             individuals;

                 All    Workforce              Members         must     remember to              log off computer terminals                      so     that confidential               information

                 cannot       be        viewed    by    on    lookers;

       4.        All        Workforce           Members          must     refrain         from     leaving            papers        around;      all     paperwork           should         be    filed


                 immediately upon creation or receipt, as appropriate;
           5.    All    Workforce              Members         should     utilize        designated        fax   or     copier       machines          for   faxing    or copying              patient

                 information.              If no machine is specifically designated, fax or copy information in an area that has limited

                 or    no    access       to   unauthorized          individuals.




                                                                                  PRIVACY OFFICER



                 HIPAA             requires       each        organization         that     uses      PHI        to     appoint           a   Privacy        Officer        to     facilitate      the

implementation                     of these       privacy        rules.      The     Privacy Officer may designate a person                                      to    be        responsible for

implementing and maintaining most of these processes and the Privacy Officer retains oversight and response
for the          entire program.                It is every Workforce Member’s responsibility to                                         know the name and             contact ‘ume 0

the        designated          individuals             that   have    been   assigned            responsibility          for   complaints              and   other                       ae

patient privacy.                    The Privacy Officer may be changed from time to time and any change shall be notified                                                                        to a
Workforce Members.



The Privacy Officer for Goals Aesthetics and Plastic Surgery is currently:




                                                                 NOTICE OF PRIVACY PRACTICES




                 Goals       Aesthetics           and     Plastic      Surgery       has     a    privacy        practice           designated          to   protect    mn         privacy       ane

confidentiality of patient protected health information.                                           The Federal Government requires tat                                            organiza Hon

provides each patient a “Notice of Privacy Practice”. This is developed by the organization =                                                                                          es P tiles
as    to        how    the    organization              may    Use     and   Disclose            patient    personal           health         information.             Wa              notiees a


distributed            to    patients          only    once    and     usually     pen                            ke ton roast ° any mem ero
       i                            i                   Notice    of    Privacy          Practices   w                                                                             .    Noti




                 Practicei                            the first time of the patient encounter. Parents have access to the files of their children
under the age of 18.




                                                                                                                                                                                       Page 14 of 28
               Case 1:19-cv-00162 Document 1 Filed 01/09/19 Page 91 of 104 PageID #: 91


                                                                 PATIENT PRIVACY RIGHTS



    Uhe     patient       also    has       the    following     rights       regarding        the   use     and     disclosure    of his    or   her     protected          health




    1     A patient has the right to receive the Privacy Notice at the time of first service;

    2.    A   patient has the            right to       request restrictions or           limitations on             how their protected health                information          is

          used or disclosed for treatment, payment or healthcare operations:

    3.    Any restriction request must be forwarded to the privacy officer:

          Health care organizations will choose a method of identifying a record containing restricted information.

          A notation is made in the patient’s medical record indicating that restrictions to the Use and/or Disclosure

          of protected health information is in force.                              For example, a brightly colored sticker can be used to indicate

          there are restrictions contained                      in the medical record;

     5.   The patient has the right to identify alternative means of communication and alternative locations that they

          wish       to        have    their        protected    health         information          communicated           for    the     purpose        of    maintaining

            confidentiality.            This alternative method is different than the usual practice that the facility would use.
            This can include but not be limited to sending bills to a PO BOX as opposed to a home address, sending

            medical information via certified, not regular mail, etc.;

     6.     The patient has the right to request access to their health information for inspection and/or copying.                                                            This

            request is made in writing.                      Additionally, the patient may request to amend or change his or her health
            information by requesting to do so in writing; and
                                                                                                                                         of health      care    information
     7.     The     patient      has    the       right to   request    in    writing,    an    accounting          of disclosures

            other than treatment, payment or health care operations.



                                                  CONSEQUENCES FOR BREAKING THE RULES


            There        are    penalties         for   anyone   that        intentionally      violates      the    HIPAA        Privacy    Rule.      All     Workforce

Members           are     subject       to     possible      penalties         by   the   Office      of     Civil    Rights,     including       civil    and     criminal

penalties. Criminal penalties can include rather hefty monetary penalties and or jail time.                                                   Examples of criminal
actions include knowingly releasing information in violation of the law or selling the information.



                                                                             and    Plastic      Surgery        Workforce          Member         that     intentionally
            Furthermore,              any     Goals      Aesthetics
                                                                                                                            from Goals Aesthetics and Plastic
violates the HIPAA Privacy Rule will be subject to immediate termination

Surgery.


            Goals Aesthetics and Plastic Surgery has a zero-tolerance policy for Workforce Members that turn

a   blind     eye   to    other       Workforce          Member’s            willful   violations       of    the    HIPAA      Privacy      Rule.      Any      Workforce


Member that           sees      another       Workforce         Member         violate    these      rules,    whether such        violation      is   accidental           or on




                                                                                                                                                                Dane   16   nf
                Case 1:19-cv-00162 Document 1 Filed 01/09/19 Page 92 of 104 PageID #: 92




Dank
     firpose,   must         report the        violation   to the    Privacy    Officer         Knowin                    iki                               ;               :
will    deem      that         Workforce          Member       complicit       and     will                  ae ee por Such                               willful violations
                                                                                                result     in immediate termination.



                                    PHYSICIAN             DOCUMENTATION OF HIPAA PRIVACY TRAINING




on                                         that    Goals    Aesthetics    and     Plastic       Surgery’s     Privacy       Officer       train   all   Workforce           Members


Oring              ee etics              and    Plastic    Surgery’s     health       information          privacy    policies       and     procedures         to    the        HIPAA

. rotected
        us        Standards
                 Health     of 2013, which
                         Information (ePHI) also
                                             and includes HI-TECH
                                                 Electronic         and Protected
                                                            Health Records (EHR). Health                                              Information         (PHI),        Electronic




                             wre Members with treatment, payment or healthcare operations responsibilities, which allow
access     to         PHI,    are   trained     with   updates      periodically      as    State    and   Federal    mandates            require.      HIPAA        also       requires


that    Goals     Aesthetics             and    Plastic    Surgery     keep    this   documentation           (that   the       training    was    completed)           for      six   (6)

years after the              training.




I,                                                                                              HAVE         READ           AND           UNDERSTOOD                        GOALS

AESTHETICS                      AND       PLASTIC           SURGERY’S             POLICY             WITH      REGARD               TO      THE         HIPAA         PRIVACY

RULE        AND              THE     PRIVACY,             SECURITY,           USE      AND          RELEASE          OF     PHI.      I    AGREE         TO     MAINTAIN

CONFIDENTIALITY                                 OF     ALL          INFORMATION                      OBTAINED               IN      THE           COURSE               OF           MY

AFFILIATION/ASSOCIATION                                     INCLUDING,                BUT       NOT      LIMITED          TO:      FINANCIAL,              TECHNICAL,

OR       PROPRIETARY                       INFORMATION                  OF     GOALS            AESTHETICS                AND       PLASTIC              SURGERY                  AND

PERSONAL                       AND             SENSITIVE            INFORMATION                      REGARDING                    PATIENTS,               EMPLOYEES,

INDEPENDENT CONTRACTORS AND                                              VENDORS.               I   UNDERSTAND THAT                         INAPPROPRIATE                          USE

OR       RELEASE                    OF   PATIENT           INFORMATION                     IS   GROUNDS           FOR           IMMEDIATE                TERMINATION

AND        THAT              ANY      SUCH        INAPPRORIATE                 USE     OR       REL             OF     PHI        WILL        BE        REPORTED                  AND

SUBJECT            ME           TO       POSSIBLE          PENALTIES            FR                  HE   OFFICE       OF        CIVIL        RIGHTS,        INCLUDING

CIVIL           AND          CRIMINAL PENALTIES, SU




SIGNED AND AGREED:




                                                                                                                                                                     Page       16 of 28
                Case 1:19-cv-00162 Document 1 Filed 01/09/19 Page 93 of 104 PageID #: 93




               SCHEDULE C: CONFIDENTIALITY/AINNTELLECTUAL PROPERTY/TRADE SECRETS
                                                                                      AGREEMENT




               The     Practice      and    the    Physician         as    set       forth    in   the        Agreement          to    which        this   Confidentiality/Intellectual


Property/Trade Secret Agreement (the “Confidentiality Agreement”) is attached, also agree to set forth the terms
and conditions under which                      information created or received by or on behalf of this Practice                                                     including Confidential

Information             as    defined      below       and     Protected              Health        Information                               as    defined          in     Schedule             B   to   the


Agreement and which is incorporated herein by reference when applicable, may be used or disclosed under this
Confidentiality Agreement, state law and the Health Insurance Portability and Accountability Act of 1996 and


PA HIPAA Omnibus Rule of 2013 and will also uphold regulations enacted there under (hereafter
|.    Consideration.                In consideration         of the        Physician's execution                      of the     Agreement,             the    Physician              will    be entitled

      to       the     Compensation            and     other        benefits         conferred               onto    the   Physician               by   the     Independent                  Contractor


      Agreement (the “Agreement”) as Schedule A, to which this Confidentiality Agreement is attached as Schedule
      C and which is incorporated                      herein by reference.                   No separate monetary consideration shall                                          be provided to the

      Physician with respect to this Confidentiality Agreement as the consideration set forth in the Agreement shall
      be deemed as good, valid, and sufficient consideration for this Confidentiality Agreement as well.


                                                                                                                                                                          at,    in    providing          the
2.    Confidential             Information.            All     Parties,         as    defined           in    the    Agreement,          acknowledge                 th
                                                                                                                                                                          y or will          necessitate
      services as set forth in the Agreement, and subject to the terms and conditions therein, ma

      disclosure of confidential                   information by the Practice to the Physician and the use of Confidential Information

      by the Physician.


                                                                                                    “Confidential Information” shall                                include all information
               For purposes of this             Confidentiality            Agreement,

or    material         that   has    or    could     have    commercial               value        or        other   utility    in    the    business          in    which            the    Practice      is

                                                   but not limited to, any trade secrets as defined                                     below, or any intellectual                          property of
primarily engaged including,
the   Practice.         If Confidential           Information         is   in    written      form, other than                 PHI,     the    Practice        shall       label       or denote the

materials with the word “Confidential” or some similar warning. If Confidential Information is transmitted orally.

except PHI, the Practice shall                       promptly provide a writing                               indicating that such oral                  communication constituted
Confidential Information if necessary.                              In addition, Confidential Information shall also include the following non-

exhaustive list:



                     PHI (as this term         is defined      in    Schedule          B     of the Agreement);
                                                                                     Practice or employees of the                           Practice,         including, but not limited
           e     Any      information        about     patients       of   the


                                                                                      ne   numbers,             e-mails,       social       media       accounts,          spouse           or   children
                 to,    employee      names,         addresses,       telepho

                 information, and/or social security information or numbers;

                 Any computer owned, used or maintained by the Practice, including any, e-mail, program, database or
                 website log-on information or passwords thereto;

           e     Any patient         records   or billing           information;




                                                                                                                                                                                            Page 17 of 28
              Case 1:19-cv-00162 Document 1 Filed 01/09/19 Page 94 of 104 PageID #: 94
              competitive advantages. or is otherwise designated as confidential by this Practice as set forth and
               discussed herein below,

     e         Any        information              obtained         from        the     Practice’s              records           which            if    disclosed,             would             constitute     an




               unwarranted invasion of privacy; and

     e         Any   confidential                 business        information          that    would       cause         harm       to   the        Practice          if   disclosed.




          Other           than       PHI,    the    following            terms       apply     to   the     Confidential                 Information                 as     PHI        is    subject    to    legal

obligations under State and Federal Law:


         A.        Exclusions           from        Confidential                Information.           Physician’s                  obligations                  under              this      Confidentiality

                   Agreement           do     not       extend      to    information           that      is:    (a)     publicly             known             at   the       time         of disclosure         or

                   subsequently becomes publicly known through no fault of the Physician; (b) discovered or created by
                   Physician before disclosure by the Practice; (c) learned by the Physician through legitimate means other
                   than    from       the    Practice       or    the     Practice’s         representatives:                or   (d)    is    disclosed              by       the     Physican        with     the

                   Practice’s         prior written             approval        of such       information              provided          to    the        Physican             from         the   Practice      and

                   specifically denoted as to be forwarded or disclosed to potential third-parties to which the Practice has
                   granted to the Physician in writing.


          B.       Obligations           of the         Physician.        The     Physician         shall       hold     and       maintain               the    Confidential                 Information         in

                    strictest confidence                for the     sole    and       exclusive      benefit of the                Practice.              Physician            shall        carefully    restrict

                    access      to   Confidential           Information          to   employees,          contractors,             and        third       parties         as   is    reasonably        required


                    and    shall      require those             persons to sign             nondisclosure restrictions                        at        least as     protective              as those        in this

                    Confidentiality               Agreement          if necessary.            Physician           shal!       not,       without            prior          written           approval     of the

                    Practice, use for Physician’s own benefit, publish, copy, or otherwise disclose to others, or permit the

                    use    by    others      for    their       benefit    or   to    the    detriment          of     the   Practice,             any      Confidential                    Information.       The


                    Physician shall return to the Practice any and all records, notes, and other written, printed, or tangible
                    materials in            its possession pertaining to Confidential                                Information              immediately                  if the Practicet requests

                    it in writing and/or consistent with the terms herein.




              C.    Time        Period      for    Maintenance            of Confidence.               The       nondisclosure                 provisions              herein          shall      survive     after

                    the    termination             of    this    Agreement             and    Physician’s               duty       to    maintain               and        hold        such       Confidential

                     Information in confidence shall remain in effect until the Practice ceases operations, or until the Practice

                     sends Physician written notice releasing Physician from this Confidentiality Agreement, or after ten (10)

                     years elapsed from the termination of the Agreement, whichever occurs first.




                                                                                                                                                                                                    Page 18 of 28
            Case 1:19-cv-00162 Document 1 Filed 01/09/19 Page 95 of 104 PageID #: 95



           p.        Notwithstanding            the    foregoing,             nothing      in   this    Agreement shall         be    co
                                          .     a                ©                                                                         n                           i




                            onfidential             information:                                                                               Strued to bar the disclosure of any



                i.    Upon    the    written         consent of all             Parties:




                                    that the receiving Party gives reasonable notice (not fewer than 2 business days) to the other

                       arty in accordance with the notice provisions set forth in the Agreement;

                     To the extent necessary, to appropriate taxing authorities;

                     To     any Party’s         accountants,                 attorneys,        financial   advisors,     and/or tax             advisors and then only upon the

                     agreement of the                 above-referenced                    third-parties        to   maintain    the    confidentiality           of the       Confidential

                      Information; or

           vi.        In connection with the enforcement of this Agreement.



            For       purposes of this               section,         the     term       “an    order   of a    court   of competent jurisdiction”                    shall       not    mean    a

deposition notice or demands for discovery or a subpoena.


3.   Trade Secrets.                By way of entering                        into this Agreement,           Physician     may receive or otherwise                         become privy to


     unique, specialized, and/or confidential information concerning the Practice’s business operations, including,
     but not limited to, operating techniques and procedures, marketing techniques and procedures, financial data,

     processes,             vendors           and    other      information              that     was    developed      and     maintained             at    considerable           effort    and

     expense           to    the    Practice,         for    the       Practice’s          sole    and     exclusive     use,        and       which    if    used    by     the        Practice’s

     competitors, would give those competitors an unfair business advantage.


     Physician understands and agrees that it shall not provide any other business, medical practice, entity, person
     or    other       with   any    of       Practice’s        trade         secrets     as    described      herein   without        prior       written     authorization             from    the


     Practice.



4.   Intellectual             Property          -    Inventions,               Ideas,     Processes,        and      Designs.         Each        Party      advises       that    it   comes,       or


     may come, to the Agreement with its own inventions, ideas, processes and designs (including improvements),

     and that any such invention, idea, process and design (including improvements) are, and shall remain the sole

     and        exclusive          property          of   the        Party      which          brings    such       invention,        idea,       process      and     design           (including

     improvements).


     All inventions, ideas, processes, and designs (including all improvements): (i) conceived or made by Physician

     or    any       agent of Physician              during          the     Term    of the      Agreement          (whether or        not actually           conceived           during     regular


     business hours); and (ii) related to the business of the                                              Practice, shall       be disclosed                in writing promptly to the

     Practice and ownership shall be equally shared between the Physician and Practice subject to the limitations

     set   forth       below.      An     invention,            idea,        process      or    design     (including     an     improvement)                 shall    be    deemed         “related

     to    the       business       of   the        Practice”          if:    (a)   it   was      made     with      equipment,                supplies,     facilities,      or        confidential




                                                                                                                                                                                         Page 19 of 28
      Case 1:19-cv-00162 Document 1 Filed 01/09/19 Page 96 of 104 PageID #: 96




                  or   (¢)   pertains   to    the   current   busines



  of the   Practice.




 The Physici
           ysician     and   any    agent of Physician         shall   Cooperate    with   the     Practice,         or any such       individual or entity

 as   Practice   assigns     said   intellectual      property,   and their attorneys,        in    the    preparation          of patent,    trademark      and



 copyright applications for such developments and, upon request, shall promptly assign all such inventions,
 ideas,    processes,    and designs to             the   Practice as   set forth    in this section.                The decision to         file    for patent,

trademark or copyright protection, or to maintain such development as a trade secret, shall be in the sole and

exclusive discretion of the Practice and Physician shall be bound by such decision.



Further, and notwithstanding anything to the contrary, all photographs and videos or other visual medium

documenting surgical or aesthetic procedures performed by the Physician on behalf of the Practice, taken by
the Practice or the Physician, shall remain the sole and exclusive intellectual property of the Practice and NOT

THE       PHYSICIAN.          The    visual    medium       discussed    herein   includes,        but    is   not    limited    to,   patient “before       and

afters”    (photographs       and/or videos          and/or other visual     medium        of patients          before their procedures and                 after

their procedures);       patient surgical           or cosmetic   procedures;      patient surgical             or cosmetic consultations;                and/or

interview or Q&A sessions with the Practice or the Physician.




Types of Disclosure and Use. Physician understands and agrees that the disclosure and use of Confidential
Information includes oral communications as well as display, reproduction or distribution of tangible physical

documentation, in whole or in part, from any source or in any format (e.g., paper, digital, electronic, internet,

social network postings on platforms such as Facebook, Twitter, Instagram, Snapchat, etc., magnetic or optical

media, film, etc.).



Ownership        of Confidential         Information.           Physician    understands            and        agrees    that the       Practice,       not the

Physician, is the owner under state and/or federal law and the Physician has no right or ownership interest in

any Confidential       Information.



Non-Disclosure. Physician understands and agrees that Confidential Information will not be used or disclosed

by the Physician in violation of this Agreement; applicable law, including, but not limited, to HIPAA; Federal




                                                                                                                                                    Page 20 of 28
                                 Case 1:19-cv-00162 Document 1 Filed 01/09/19 Page 97 of 104 PageID #: 97
                                                           \




Computer, E-mail, Program, Database or Website Log-on Information and Passwords. The Physician

agrees       that    his    or    her   knowledge              of   any   Practice       computer,         e-mail,      program,         database      or    website       log-on

information or password                   will     not be disclosed to or used                  by anyone other than               the    Physician. If the Physician
                                                                                                                                        on    information      or   password
is    not   privy    to    any    Practice     computer,             e-mail,    program,       database         or   website     log-

the Physician             will   not attempt to         learn       any such     Practice computer,              e-mail,     program,         database or website             log-

on    information          or    passwords.




The     Physician           immediately          will     notify       this    Practice’s       HIPAA           Privacy      Officer      upon      suspecting       that     any

violation of this paragraph occurs.




Computer Systems.                   The Physician agrees that all                       computer systems are the exclusive property of Practice
and will      not be used          by the     Physician         for any purpose           unrelated        to   the services as         set forth     in    the Agreement.



No     Right    to    Privac y.         The   Physician             acknowledges that           he    or   she    has   no   right     of privacy          when    using     this
                                                                                                                                             dically monitored by this
Practice’s computer systems and that his or her computer use may and shall                                                   be perio

Practice to ensure compliance with                        the Agreement, this              Confidentiality Agreement,                        and   applicable      law.



Return       of Confidential             Information.               Immediately         upon     request        by   this   Practice,     the      Physician      will    return

all   Confidential         Information        to   this    Practice       and    will    not   retain      any   copies      of any      Confidential         Information,

except as otherwise expressly permitted in writing signed by this Practice.



All    Confidential         Information,           including         copies     thereof,       will   remain         and    be   the    exclusive      property          of this

Practice, unless otherwise required                       by applicable         law.




                                                                                                                                                              Page 21      of 28
                       Case 1:19-cv-00162 Document 1 Filed 01/09/19 Page 98 of 104 PageID #: 98



                          the              extent           that       the       Practice          Provides                 Physician,                       or        an

                       roduct specifications, materials, Selection                                                                                                          y     agent               or           employee                   thereof,       with      any products,
               event, charitable and community activity                                                                      and testing mat
                                                                                                                                                                         erials, marketing and advertising materials, special
           products and designs, sales information, pr materials, Customer/patient Correspondence, internal memoranda,
           customer or                           vendor                inform                                              Oject files, price lists, customer and vendor lists, Prospectus reports,
                                                                                       ation, sales literature, territory Printouts, cal] books, notebooks, textbooks, and all
          other like                        information                      or products, any and all such Products, product Specifications, materials, selection and

          resting materials,                                       marketing and advertising materials, special event, charitable and community activity
          materials, customer cor respondence, internal m                                                                                                                                    ucts and designs, sales information, project
          files,           price                lists,            Customer and                     vendor                 lists,         Prospectus
                                                                                                                                          €moranda, reports,
                                                                                                                                                     prod                                           customer or vendor information, sales

          literature, territory Printouts, cal! books, notebooks, textbooks, and all other like information or products,
          including all copies, duplications, replications, and derivatives of such information or products, now in the

          Possession of Physician or acquired by Physician while providing the services as set forth in the

          Shall          be the exclusive Property of the                                                      Practice and shall be returned to the Practice no later than the date o

          termination as set forth in the Agreement or at the expiration of any Term as set forth in the Agreement.



13.       Indirect Disclosure.                                          The          Physician           specifically agrees that he or she will                                                                   not allow anyone
                                                                                                                                                                                                          i                                                        i                  their




          behalf,              or affiliated with the Physician in any way to use, copy, disclose or disseminate any or a

          Information for any purpose.


               i                       i             ions.              he           hysician        unders                                                                                                                                                            4


 4.       Direct                   Viola              oO           J             P                                                                                                                                             i                                                i         his
                                                                                           ici                           tands           that      violating                     the           terms               o




          Prractice’s                                      discretion,   result in disciplinary action including termination of employmen and/o ega
                                                                                                                                                        i          i                                                    f    this           Agreement           may,                int




                                            sole             dis       ’

          action to prevent or recover damages for breach.



                   i                                                   iolations.
                                                                            .               The     Physician
                                                                                                         i .                 understands                    that                the          Prac   individual’s
                                                                                                                                                                                                    tice has  a                             (whether an
                                                                                                                                                                                                                                        “zero-tolerance employee
                                                                                                                                                                                                                                                         policy                           o



15.       Failure                  to       Report Vi                       immediately advise the                           Practice                   related             to other ne                                                                         Confidential
                                                                                                                                                                                                      .                            ws                                         icy”    for




          individuals that do ne                                                     illful misuse,            reproduction and/or distribution of any of                                                                              the           otherwise
                               .                                              WwW                                                                                           .           se                                                      r                                                ’



      the Practice or                                                            rees       that    if    he     or        she           sees    another                        individual,                                                         tely   report      any           such
                               i                                ician       ag                                       ‘                           ,noi              the          Physician                      will          immedia



      Information.                              Physi                                       h    Confidential                Information,                         the                 Phy.                              ;                                                      rt    such

      reproduce or                              distribute                  any suc
                                                                              istribution                        i
                                                                                                    to the Practice.      gni
                                                                                                                     Knowing                                                of such                   violation,                       and     failing       to
                                                                                                                                                                                                                                                              ician repoand          will
           :                                               tion        or    distributio                                                                          Practice                    as    complicity                          by    the     Physician




      misuse,                  reproduc                                                                  ill    be        deemed            by          the            Prac                                                                                             sti               sole
                                                            i               distribution,           wi                                                                                                                                  e    Practice         may,            its    so




      misuse,                                                      oF         ination            pursuant            to     the          terms              of the              Agreement                               and        th
                          ii                               iate    term



      result              in           immedia

                                   >




               .           .                     :                           rties     agree       that        any        breac                         .                                      iali
                                                                                                                                                                                                  ;                                :          t by the
                                                                                                                                                                                                                                            therefore,       Physician
                                                                                                                                                                                                                                                             in the     will
                                                                                                                                                                                                                                                                    event 0



16.   Injunctive                                                              to     the    Practice           for which hmoney
                                                                                                                           of this damages
                                                                                                                                    Confidentiality Agreemen
                                                                                                                                            ne on tan   athe                                                                                        rights   and       remedies

      result in                irreparable                                                                       .                 ill    be entitled (in                             addition                     to

      a    breach              or          an                                 on equity    ch, the including
                                                                                                    Practice wi
                                                                                                              money                              damages) to                                 have             an                        :       hie   thout bond issue
                                                                                                                                                                                                                                                         Agreement.


                   nin vand                                            the Physician and/or any other person                                                             involved                     from                  breaching

      enjoining and                             res




                                                                                                                                                                                                                                                               Page 22 of 28
                           Case 1:19-cv-00162 Document 1 Filed 01/09/19 Page 99 of 104 PageID #: 99


         rhe     practice         will    be    entitled       to   recover      its    costs    and   fees,       including         reasonable       attorneys’           fees,    incurred         in

       obtaining any such relief. Further, in the event of any litigation relating to this Agreement                                                                  the prevailing           art
       shall be entitled to recover its reasonable attorney’s fees and expenses.                                                                                                              pany



17.    Violation            of the       Agreement




       A.     Specific           Performance,             Right to     Injunctive         Relief.



                                                                                                                                 in   this     Confidentiality             Agreement           will
              Physician agrees that a breach of any of the covenants contained
                                                                                                                                be    inadequate and             would        be difficult to
cause        irreparable          injury       to   the   Practice     for   which       the     remedy      at    law    may
                                                                                                                                                            ants,      the    Practice        shall
ascertain and therefore, in the event of the breach or threatened breach of any such coven
                                                                                                                                                            to    obtain      an    injunction

be entitled, in addition to any other rights and remedies they may have at law or in equity,

to    restrain        Physician          from       any   threatened      or    actual    activities        in    violation     of any       such   covenants.



                                                                                                                                 anent i       njunctive relief may be granted
              The Physician hereby consents and agrees that temporary and perm                                                                                                            actual
                                                                                                                                     thout the      necessity of proof of

in    any    proceedings that might                       be   brought to enforce any such                       covenants      wi                                t   raise   as    a    defense


damages, and in the event Practice does apply for such an injunction, the Physician shall no
thereto that the Practice has an adequate remedy at law.



       B.      Liquidated Damages.



               In     addition     to the       rights     set forth   above,          Physician agrees that a breach                   of any of the            covenants         contained

in    this    Confidentiality             Agreement will              cause      irreparable       injury to        the   Practice          for which      the   remedy at              law   may

be inadequate and would                         be difficult to ascertain and therefore,                         in the event of the breach or threatened breach of

 any such covenants, the Practice shall                              be entitled to        liquidated damages as                 follows:

                                                                                                            n     above     which      is    misappropriated               with    respect      to
                                                                                      erty set    forth i
                       $10,000.00 for any intellectual prop                                                                                                                        propriated
                                                                                       Compliant in the community with respect to the misap
                       the diminished reputation or value of

                       intellectual property; and

               ii.     $10,000.00 for any other trade secret misappropriated.


                                          es   that    these    amounts         are    reasonable      in        consideration        of     the    harm    which          will    befall     the
               Physician agre
                                                                         tent    with     the     agreement          that     actual        damages        may        be    impossible          to
 Practice            for   any    misappropriation              consis

 otherwise quantify.



        Nothing herein shall bar the Practice from seeking any other remedies available at law.



        C.    .Compensatory and                     Anticipatory Damages




                                                                                                                                                                              Page 23 of 28
                  Case 1:19-cv-00162 Document 1 Filed 01/09/19 Page 100 of 104 PageID #: 100



                  should a trade secret or other intellectual property be misappropriated by the Physician, including,                                                                           but not

 jimited to, the use or sale of such intellectual property to a third-party, competing business, or should the Physician

use    any         intellectual          property     as       set    forth        in   this   Agreement for             their   own         personal     gain,      Physician         hereby    agrees


that       it   shall,   upon        demand,     cease          such        misappropriation                and,       within    30    days,    forward        all   funds     derived      from    such

misappropriation to the Practice along with certified financial statements showing the value or remuneration
obtained           from        such    misappropriation.                     Should the Practice                 be forced to           initiate legal action, MCS agrees that,                       in

addition           to    any    other remedy             available            to    the    Practice,       including        those      remedies         set   forth    in    this    Confidentiality

Agreement, damages shall include the total amount of value, monetarily, obtained by the Physician or anticipated
to    be        obtained       by    Physician      as     a    result       of such       misappropriation.




18.    Integration.                 This   Confidentiality                  Agreement           and   the      Agreement         to    which     this    Agreement is               attached,    which

       is       hereby     incorporated          by      reference,            constitutes        the entire           understanding           between         the    parties       with   respect to

       the        subject           matter    herein,          and          supersedes          any       and    all     prior    or    contemporaneous                     understandings          and

       agreements, whether oral or written, between the Parties.                                                       Specifically, each and every term in Section                                18 of
       the        Agreement (Miscellaneous                            Terms)            are deemed repeated               herein       and    incorporated           by     reference      as   though

       each term was written                     here in            full.




I,                                                                            nr                      ,     UNDERSTAND                        THAT            BY      VIRTUE               OF      MY
RETENTION                           BY       GOALS              AESTHETICS                       AND            PLASTIC               SURGERY,                PURSUANT                  TO       THE

 AGREEMENT, I                            HAVE       ACCESS                   TO         CONFIDENTIAL                     INFORMATION                     THAT IF              IMPROPERLY

 DISCLOSED,                     COPIED,           OR           DISSEMINATED                       WILL             CAUSE          IRREPARABLE                        HARM            TO     GOALS

 AESTHETICS                         AND      PLASTIC                   SURGERY,                 ITS       GENERAL                BUSINESS,              OWNERS,                EMPLOYEES,

 AND/OR ITS PATIENTS/CLIENTS.



 I     HAVE               READ             AND        UNDERSTOOD                               GOALS            AESTHETICS                     AND            PLASTIC               SURGERY’S

 CONFIDENTIAL                              INFORMATION                         AGREEMENT                        AND        HAVE          HAD        THE              OPPORTUNITY                    TO
 REVIEW THIS AGREEMENT WITH AN ATTORNEY OF MY OWN CHOOSING.



 I    UNDERSTAND                         THAT IT               IS    MY       LEGAL             OBLIGATION                   TO        MAINTAIN                CONFIDENTIAL                      ALL

 CONFIDENTIAL                              INFORMATION                         OBTAINED                   IN    THE         COURSE              OF        MY         ASSOCIATION                    OR
 AFFILIATION WITH GOALS AESTHETICS AND PLASTIC SURGERY.



 I    UNDERSTAND THAT INAPPROPRIATE                                                            USE OR RELEASE OF CONFIDENTIAL                                                INFORMATION

 IS GROUNDS FOR IMMEDIATE TERMINATION AND TH                                                                                                   UCH INAPPRORIATE                             USE OR

 RELEASE                  OF        CONFIDENTIAL                       INFORMAT                                 ILL     SUBJECT               ME        JO    POSSIBLE                CIVIL      AND

 CRIMINAL PENALTIES.



 SIGNED AND AGREED:




                                                                                                                                                                                        Page 24 of 28
Case 1:19-cv-00162 Document 1 Filed 01/09/19 Page 101 of 104 PageID #: 101




                                                                        Page 25 of 28
             Case 1:19-cv-00162 Document 1 Filed 01/09/19 Page 102 of 104 PageID #: 102
                                                                SP




                                            SCHEDULE D: NON-SOLICITATION AGREEMENT



                                                                           (“Physician”), set forth the terms and conditions under which the

     Physician may solicit the Practice’s patients/clients, prospective patients/clients and workforce members

        Consideration. In consideration of the Physician's execution of this Agreement, the Physician will be entitled

        to    the   Compensation            and     other       benefits           conferred      onto       the      Physician          by     the            Independent         Contractor


        Agreement, to which this Agreement is attached as Schedule D, and which is incorporated herein by reference.
2.      Defined Terms.
                                                                                                      ce,   medical         spa,   doctor           or        practitioner,       partnership,
       a.     “Competitive         Business” refers               to    any    medical offi
                                                                                                      d/or person and/or any licensee of such entity, that
              joint venture, corporation and/or any other entity an
                                                                                                                                      bles,    and            any    other       procedure   or
              provides plastic surgery procedures, medical spa treatments, injecta
              treatment that the Practice provides.
                                                                                                        bject to any medical or medical spa procedure or
       b.     “Patient/Client” refers to any person that has been su

              treatment from the Practice.                                                                                                                           bject themselves to
              “Prospective Patient/Client” refers to any person that is reasonably expected to su

              any medical or medical spa procedure or treatment from the Practice.                                                 d professional employees, medical

       d.      “Workforce Member” refers to any of the Practice’s administrative an                                                   unteers;                agency,       temporary     and

              staff and    other    health        care    professionals; independent contractor,                                vol
                                                         ff, students, and interns.
              registry personnel; house sta
                                                          ents and Prospective Patients/Clients.
       Non-Solicitation of Patients/Cli
                                                           he Physician is an owner of a medical practice known as
       a.     The Parties acknowledge that t
                                                            e     Practice         has   consented           to     the   Physician’s               ownership,              operation     and

              (the “Outside       Practice” and th
                                                                f the    Outside         Practice.          The Outside            Practice shall                   not be considered a
                                       ne   on    behalf o
              practice of medici                                                                  d     agrees       that    during           the        term        of    the
                                                  The    Physician         covenants         an
              Competitive Business.                                                                          fter    any     termination                      of    such    association      or

              relationship with the           Practice,         and     for two (2) years a solicit or attempt to solicit any business from
              relationship, the Physician will not, directly or indirectly,                                                        Competitive Business.
              any of the Practice’s Patients/Clients or on behalf of themselves or any                                                dule     D         is    specifically        limited to

       b.     The   non-solicitation        restriction     set    forth      in    paragraph         4(a)    of this       Sche

              Patients/Clients of the Practice:
                                whom Physician performed medical services on during the three (3) year period immediately


                        preceding the Physician’s termination; or


                          ion   of Practice’s Workforce Members.                               The      Physician           covenants           and            agrees that during the
4.     Non-Solicitat

       term    of its   relationship    with      the    Practice       and   for     two   (2)   years           after   the   termination                    of   such    association      or


       relationship, the Physician shall not, directly or indirectly, on his or her behalf or on behalf of or in conjunction
       with any person or entity, recruit, solicit, or induce, or attempt to recruit, solicit, or induce, any of the Practice’s

       Workforce Members to terminate their association relationship with the Practice.




                                                                                                                                                                                 Page 26 of 28
           Case 1:19-cv-00162 Document 1 Filed 01/09/19 Page 103 of 104 PageID #: 103


S.    Injunctive                 Relief.         The      Parties       agree           that    any        breach        of       this    Agreement               by    the       Physician          will    result          in




                             injury to the Practice for which money damages are inadequate or unquantifiable; therefore, in the
      vent of a             breach          or an       anticipatory              breach,       the     Practice             will    be entitled            (in   addition          to any other rights                 and

       €medies which it may have at                                     law or in equity,                   including money damages) to have an                                             injunction without
      bond issued enjoining and restraining the Physician and/or any other person involved from breaching this

      Agreement.


      The Practice Shall                     be entitled to recover its costs and                                     fees,       including reasonable attorneys’                            fees,    incurred in

      obtaining any such relief from the Physician.

6.                     :               :
                 ation. This Agreement and the Independent Contractor Agreement to which this Agreement is attached,
      which       is       hereby           incorporated               by    reference,          constitutes                the     entire      understanding                between         the     Parties       and

      Supersedes any and all                            prior or contemporaneous                             understandings and agreements,                                   whether oral or written,

      between the Parties with respect to the content herein.


7.    Severability.                   Although           the   restrictions               contained          in       this    Agreement               are    considered             by     the   Parties      to    be


      reasonable for the                     purpose of protecting the                          business and                 good     will      of the      Practice,        if any such restriction                    is


      found by                             of competent jurisdiction to be unenforceable, such provision will be modified, rewritten or
      Interpreted to                  include as much of its nature and scope as will render it enforceable to the greatest extent

      permissible under the applicable law including as to jurisdictional, geographical and temporal limits. If it
      cannot      be        so    modified,             rewritten           or   interpreted          to    be    enforceable              in   any    respect,        it    will    not    be   given      effect,

      and the remainder of the Agreement will                                            be enforced as if such provision                              was not included.




8.    Waiver.              Any failure             by    the   Practice            to    enforce       the       Physician’s             strict   performance                of any        provision        of this


      Agreement will                       not constitute a waiver of its right to subsequently enforce such provision or any other

      provision of this Agreement.


9.    No Assignments. This Agreement is personal in nature, and the Physician may not directly or indirectly assign

      or   transfer it           by    operation          of law.




10.   Interpretation.                      The   headings         in    this      Agreement are              for organizational                   purposes only               and    should        not be     used

      in   the   interpretation                  or construction                 of this Agreement.                   The      language in            all   parts of this Agreement shall                          be

      construed, in all                    cases, according to                   its    fair meaning, and                   not for or against either party. The normal rule of

      construction               to    the       effect    that        any       ambiguities           are       to    be     resolved          against       the      drafting          party   will    not       be

      employed in the interpretation of this Agreement.


11.   Jurisdiction                and       Venue.         The         parties          agree    that       the       interpretation,             legal      effect         and     enforcement          of this


      Agreement shall be governed by the laws of the State of New York and each party agrees to the jurisdiction
      of the courts of New York. The Parties agree that any suit arising out of or relating to this Agreement shall be

      brought in Kings County, New York.




                                                                                                                                                                                                 Page 27 of 28
          Case 1:19-cv-00162 Document 1 Filed 01/09/19 Page 104 of 104 PageID #: 104




    I   HAVE   READ   AND   UNDERSTOOD          GOALS   AESTHETICS        AND   PLASTIC    SURGERY’S       NON-

COMPETITION AND NON-SOLICITATION AGREEMENT AND HAVE HAD THE OPPORTUNITY

TO       REVIEW THIS AGREEMENT WITH AN ATTORNEY OF MY OWN CHOOSING.

I       UNDERSTAND    AND   AGREE        THAT   THE   TERMS   OF   THIS   AGREEMENT       ARE   REASONABLE

AND NECESSARY TO PROTECT GOALS AESTHETICS AND PLASTIC SURGERY, ITS GENERAL

BUSINESS, OWNERS, EMPLOYEES, AND/OR ITS PATIENTS/CLIENTS.



I       UNDERSTAND      THAT        MY    VIOLATION     OF    THIS    AGREEMENT       WILL       RESULT        IN

IRREPARABLE           HARM     TO   GOALS       AESTHETICS    AND    PLASTIC    SURGERY, ITS      GENERAL

BUSINESS, OWNERS, EMPLOYEES, AND/OR ITS PATIENFS/GLIENTS AND CAN SUBJECT ME

TO LITIGATION.




SIGNED AND AGREED:

                       Date:




                                                                                                   Page   28 of 28
